Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

by and among

HC2 HOLDINGS, INC.

and the

PURCHASERS PARTY HERETO

January 5, 2015

This Securities Purchase Agreement contains a number of representations and
warranties which the Company and the Purchasers have made to each other. The
assertions embodied in those representations and warranties are qualified by
information in confidential disclosure schedules that the Company and the
Purchasers have exchanged in connection with signing this Securities Purchase
Agreement. These disclosure schedules contain information that has been included
in the general prior public disclosures of the Company, as well as additional
non-public information. While we do not believe that this non-public information
is required to be publicly disclosed by the Company under the applicable
securities laws, that information does modify, qualify and create exceptions to
the representations and warranties set forth in this Securities Purchase
Agreement. In addition, these representations and warranties were made as of the
date of this Securities Purchase Agreement. Information concerning the subject
matter of the representations and warranties may have changed since the date of
this Securities Purchase Agreement, which subsequent information may or may not
be fully reflected in the public disclosures of the Company. Moreover,
representations and warranties are frequently utilized in Securities Purchase
Agreements as a means of allocating risks, both known and unknown, rather than
to make affirmative factual claims or statements. Accordingly, ONLY THE PARTIES
TO THIS AGREEMENT SHOULD RELY ON THE REPRESENTATIONS AND WARRANTIES AS CURRENT
CHARACTERIZATIONS OF FACTUAL INFORMATION ABOUT THE COMPANY OR THE PURCHASERS.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   1.  

Definitions

     2    2.  

Authorization, Purchase and Sale of Preferred Shares

     12     

2.1

   Authorization, Purchase and Sale      12     

2.2

   Closing      12    3.  

Representations and Warranties of the Company

     12     

3.1

   Organization and Power      12     

3.2

   Capitalization      13     

3.3

   Authorization      15     

3.4

   Registration Requirements      15     

3.5

   No Conflict      15     

3.6

   Consents      16     

3.7

   Permits      16     

3.8

   SEC Reports; Financial Statements      16     

3.9

   Litigation      18     

3.10

   Absence of Certain Changes      18     

3.11

   Compliance with Law      19     

3.12

   Intellectual Property      19     

3.13

   Employee Benefits      20     

3.14

   Labor Relations      22     

3.15

   Taxes      22     

3.16

   Registration      24     

3.17

   Investment Company Act      24     

3.18

   Brokers      24     

3.19

   Subsidiaries      24     

3.20

   Environmental Matters      24     

3.21

   Assets      26     

3.22

   Insurance      26     

3.23

   Material Contracts      27     

3.24

   Right of First Refusal; Stockholders Agreement; Voting and Registration
Rights; and Related Party Transactions      28     

3.25

   Section 203 of DGCL      28     

3.26

   No Other Representations and Warranties      29    4.  

Representations and Warranties of the Purchasers

     29     

4.1

   Organization      29     

4.2

   Authorization      29     

4.3

   No Conflict      29     

4.4

   Consents      30     

4.5

   Brokers      30   

 

i



--------------------------------------------------------------------------------

 

4.6

   Purchase Entirely for Own Account      30     

4.7

   Investor Status      30     

4.8

   Securities Not Registered      31     

4.9

   Financing      31     

4.10

   Equity Securities of the Company and its Subsidiaries      31     

4.11

   Indebtedness      31    5.  

Covenants

     31     

5.1

   Shares Issuable Upon Conversion      31     

5.2

   Commercially Reasonable Efforts; Further Assurances      32     

5.3

   Standstill      32     

5.4

   Securities Participation Rights      34     

5.5

   Hedging Restrictions      37     

5.6

   Form 8-K      37     

5.7

   Tax Characterization      37     

5.8

   Confidential Information      37    6.  

Conditions Precedent

     38     

6.1

   Conditions to the Obligation of the Purchasers to Consummate the Closing     
38     

6.2

   Conditions to the Obligation of the Company to Consummate the Closing      39
   7.  

Additional Covenants

     39     

7.1

   Board Observer Rights      39     

7.2

   Material Non-Public Information      40     

7.3

   Information Rights      40    8.  

Transfer Restrictions

     40    9.  

Legends; Securities Act Compliance

     41     

9.1

   Legend      41     

9.2

   Termination of 1933 Act Legend      41    10.  

Indemnification; Survival

     41     

10.1

   Company Indemnification      41     

10.2

   Survival of Representations and Warranties; Covenants      42     

10.3

   Purchaser Indemnification      42     

10.4

   Limitations      42     

10.5

   Procedures      42     

10.6

   Additional Limitations      43     

10.7

   Exclusive Remedies      43    11.  

Termination

     44     

11.1

   Conditions of Termination      44     

11.2

   Effect of Termination      44   

 

ii



--------------------------------------------------------------------------------

12.  

Miscellaneous Provisions

     44     

12.1

   Public Statements or Releases      44     

12.2

   Interpretation      44     

12.3

   Notices      45     

12.4

   Severability      46     

12.5

   Governing Law; Jurisdiction; WAIVER OF JURY TRIAL      46     

12.6

   Specific Performance      46     

12.7

   Delays or Omissions; Waiver      47     

12.8

   Fees; Expenses      47     

12.9

   Assignment      47     

12.10

   No Third Party Beneficiaries      48     

12.11

   Counterparts      48     

12.12

   Entire Agreement; Amendments; Actions      48     

12.13

   Freedom to Pursue Opportunities      49     

12.14

   No Personal Liability of Directors, Officers, Owners, Etc.      49     

12.15

   Nature of Purchasers’ Obligations and Rights      49   

Annexes

 

Annex A    Preferred Shares and Purchasers

 

iii



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A    Form of Certificate of Designation Exhibit B    Form of Second
Amended and Restated Registration Rights Agreement

 

iv



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated January     , 2015, by
and among HC2 Holdings, Inc., Delaware corporation (the “Company”), and the
parties set forth on Annex A hereto as Purchasers (each a “Purchaser” and
collectively, the “Purchasers”).

WHEREAS, the Company has authorized the issuance and sale pursuant to this
Agreement of 14,000 shares of Series A-2 Convertible Participating Preferred
Stock, par value $0.001 per share, of the Company (the “Convertible Preferred
Stock”), the rights, preferences and privileges of which are to be set forth in
a Certificate of Designation, in the form attached hereto as



--------------------------------------------------------------------------------

Exhibit A (the “Certificate of Designation”), which shares of Convertible
Preferred Stock shall be convertible into authorized but unissued shares of
Common Stock (as defined below);

WHEREAS, subject to the terms and conditions set forth herein, the Company
desires to issue and sell to the several Purchasers, and the several Purchasers
desire to purchase from the Company, the Preferred Shares (as defined below);

WHEREAS, the Board (as defined below) has (i) determined that it is in the best
interests of the Company and its stockholders, and declared it advisable, to
enter into this Agreement and the other Transaction Agreements (as defined
below) to which the Company is a party providing for the transactions
contemplated hereby and thereby in accordance with the General Corporation Law
of the State of Delaware (the “DGCL”), upon the terms and subject to the
conditions set forth herein, and (ii) approved the execution, delivery and
performance of this Agreement and the other Transaction Agreements to which the
Company is a party and the consummation of the transactions contemplated hereby
and thereby in accordance with the DGCL upon the terms and conditions contained
herein and therein;

WHEREAS, each Purchaser has approved the execution, delivery and performance of
this Agreement and the other Transaction Agreements to which it is a party and
the consummation of the transactions contemplated hereby and thereby in
accordance with applicable law upon the terms and conditions contained herein
and therein;

WHEREAS, as a condition to the consummation of the transactions contemplated
hereby, on the Closing Date the Company and the Purchasers will enter into the
Second Amended and Restated Registration Rights Agreement in the form attached
as Exhibit B hereto (the “Registration Rights Agreement”); and

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:

“Accreting Dividends” shall have the meaning set forth in the Certificate of
Designation.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person. Notwithstanding the foregoing, (i) none of the Company, its Subsidiaries
or its other controlled Affiliates, nor any HRG Affiliates shall be considered
Affiliates of any Purchaser, (ii) no Purchaser shall be considered an Affiliate
of any Portfolio Company in which such Purchaser or any of its Affiliates have
made a debt or equity investment (provided, however, that for purposes of
Sections 5.3 and 5.5 hereof, a Purchaser shall be considered an Affiliate of any
such Portfolio Company if such Portfolio Company has received Confidential
Information regarding the Company or any of its Subsidiaries from such Purchaser
or any of its Affiliates in violation of Section 5.8 (disregarding for this
purpose clause (v) of Section 5.8(a)), (iii) no Purchaser shall be considered an
Affiliate of any other Purchaser or any of such other Purchaser’s Affiliates’
and (iv) no holder of Convertible

 

2



--------------------------------------------------------------------------------

Preferred Stock, Series A Convertible Preferred Stock, Series A-1 Convertible
Preferred Stock or Common Stock shall be considered an Affiliate of any other
holder of Convertible Preferred Stock, Series A Convertible Preferred Stock,
Series A-1 Convertible Preferred Stock or Common Stock solely by virtue of such
holding; provided, however, that a Portfolio Company shall be deemed to be an
Affiliate of a Purchaser if such Purchaser, directly or indirectly, encouraged,
directed or caused such Portfolio Company to take any action that would have
been prohibited by the terms of this Agreement if such Portfolio Company had
been an Affiliate of such Purchaser but for clause (ii) of this definition.

“Agreement” shall have the meaning set forth in the preamble.

“Basket Amount” shall have the meaning set forth in Section 10.4.

“Beneficially Own,” “Beneficially Owned,” or “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 of the rules and regulations promulgated
under the Exchange Act; provided, however, that, other than for purposes of the
definition of “Hedging Agreement”, a Person will be deemed to be the beneficial
owner of any security which may be acquired by such Person whether within
60 days or thereafter, upon the conversion, exchange or exercise (without giving
effect to any provision governing such security that would limit, reduce or
otherwise restrict the conversion, exchange or exercise features of such
security) of any rights, options, warrants or similar securities to subscribe
for, purchase or otherwise acquire such security.

“Benefit Plans” with respect to any Person shall mean each material “employee
benefit plan” (within the meaning of Section 3(3) of ERISA), and all stock
purchase, stock option, severance, employment, change-in-control, fringe
benefit, collective bargaining, bonus, incentive, deferred compensation,
employee loan and all other employee benefit plans, agreements, programs,
policies or other arrangements, whether or not subject to ERISA (including any
funding mechanism therefor now in effect or required in the future as a result
of the transaction contemplated by this Agreement or otherwise), whether formal
or informal, oral or written, legally binding or not, under which any employee
of such Person or its Subsidiaries has any present or future right to benefits
or which are contributed to, sponsored by or maintained by the Person or any of
its Subsidiaries.

“Board” shall mean the Board of Directors of the Company.

“Business Day” shall mean any day, other than a Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or is a day on
which banking institutions located in the State of New York are authorized or
required by Law or other governmental action to close.

“Capitalization Date” shall have the meaning set forth in Section 3.2(a).

“Caspian Purchasers” means each of Mariner LDC, Caspian Select Credit Master
Fund, Ltd., Caspian Solitude Master Fund, L.P., Caspian HLSC1, LLC, Super
Caspian Cayman Fund Limited and Caspian SC Holdings, L.P.

“Certificate of Designation” shall have the meaning set forth in the recitals.

 

3



--------------------------------------------------------------------------------

“Change” shall have the meaning set forth in the definition of “Material Adverse
Effect.”

“Closing” shall have the meaning set forth in Section 2.2.

“Closing Date” shall have the meaning set forth in Section 2.2.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Common Stock” shall mean the Common Stock, par value $0.001 per share, of the
Company, or any other shares of capital stock into which the Common Stock shall
be reclassified or changed.

“Company” shall have the meaning set forth in the preamble.

“Company Plan” shall mean any Benefit Plan sponsored by or contributed to the
Company, its Subsidiaries or any of its ERISA Affiliates or for which the
Company, its Subsidiaries or any of its ERISA Affiliates has any liability,
contingent or otherwise.

“Company Annual Report” shall have the meaning set forth in Section 3.8(a).

“Change of Control” shall have the meaning set forth in the Certificate of
Designation as in effect as of the date hereof.

“Company Financial Statements” shall have the meaning set forth in
Section 3.8(c).

“Company Indemnified Party” shall have the meaning set forth in Section 10.3.

“Company Intellectual Property” shall have the meaning set forth in
Section 3.12(c).

“Company Option” shall mean an option to acquire shares of Common Stock that was
issued under any Company Stock Plan.

“Company SEC Filings” shall have the meaning set forth in Section 3.8(a).

“Company Stock Plans” shall mean the plans listed on Schedule 1.2.

“Confidential Information” shall have the meaning set forth in Section 5.8(a).

“Consent” shall have the meaning set forth in Section 3.6.

“Contracts” shall have the meaning set forth in Section 3.23(a)(v).

“control” (including the terms “controlling” “controlled by” and “under common
control with”) with respect to any Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

“Conversion Price” shall have the meaning set forth in the Certificate of
Designation.

 

4



--------------------------------------------------------------------------------

“Conversion Shares” shall mean the shares of Common Stock issuable upon the
conversion of the Convertible Preferred Stock as provided for in the Certificate
of Designation.

“Convertible Preferred Stock” shall have the meaning set forth in the recitals.

“DGCL” shall have the meaning set forth in the recitals.

“Director” means any member of the Board.

“Disclosure Schedule” shall have the meaning set forth in Section 3.

“Environmental Law” shall mean any and all Laws relating to the protection of
the environment (including ambient air, surface water, groundwater or land) or
natural resources and any other Laws concerning human exposure to Hazardous
Substances.

“Environmental Permits” shall have the meaning set forth in Section 3.20(a)(i).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall have the meaning set forth in Section 3.13(c).

“Equity Securities” shall mean, with respect to any Person, (i) shares of
capital stock of, or other equity or voting interest in, such Person, (ii) any
securities convertible into or exchangeable for shares of capital stock of, or
other equity or voting interest in, such Person, (iii) options, warrants, rights
or other commitments or agreements to acquire from such Person, or that
obligates such Person to issue, any capital stock of, or other equity or voting
interest in, or any securities convertible into or exchangeable for shares of
capital stock of, or other equity or voting interest in, such Person,
(iv) obligations of such Person to grant, extend or enter into any subscription,
warrant, right, convertible or exchangeable security or other similar agreement
or commitment relating to any capital stock of, or other equity or voting
interest (including any voting debt) in, such Person and (v) the capital stock
of such Person.

“Exchange” means the NASDAQ Global Market, the NASDAQ Global Select Market, The
New York Stock Exchange, the NYSE MKT LLC or any of their respective successors.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.

“Fraud” shall mean with respect to any claim or action, all of the following
elements: (a) a false statement of a material fact relating to such claim or
action; (b) knowledge on the part of the Person making such statement of a
material fact that the statement is false; (c) intent on the part of the Person
making such statement of a material fact to deceive the receiving party by
making the false statement; (d) justifiable reliance by the receiving party on
the false statement of material fact; and (e) injury to the receiving party as a
result of such reliance on the false statement of material fact.

“Foreign Benefit Plans” shall have the meaning set forth in Section 3.13(g).

 

5



--------------------------------------------------------------------------------

“GAAP” shall have the meaning set forth in Section 3.9(b).

“Governmental Entity” shall mean any United States or non-United States federal,
state or local government, or any agency, bureau, board, commission, department,
tribunal or instrumentality thereof or any court, tribunal, or arbitral or
judicial body.

“HRG Affiliate” shall mean (a) Philip A. Falcone, (b) Harbinger Group, Inc. or
any of its Subsidiaries, (c) Harbinger Capital Partners LLC, Harbinger Capital
Partners II LP or any limited partnership, limited liability company,
corporation or other entity that controls, is controlled by, or is under common
control with Harbinger Capital Partners LLC, Harbinger Capital Partners II LP or
Philip A. Falcone.

“Hazardous Substance” shall mean any substance, material or chemical that is
characterized or regulated under any Environmental Law as “hazardous,” a
“pollutant,” “waste,” a “contaminant,” “toxic” or words of similar meaning or
effect, or that could result in liability under any Environmental Law, and shall
include petroleum and petroleum products, polychlorinated biphenyls, lead,
crystalline silica and asbestos.

“Hedging Agreement” shall mean any swap, forward or option contract or any other
agreement, arrangement, contract or transaction that hedges the direct or
indirect economic exposure to a decline in value resulting from ownership by any
Person of the Common Stock, the Convertible Preferred Stock, the Series A
Convertible Preferred Stock, the Series A-1 Convertible Preferred Stock or the
equity securities of any Subsidiary of the Company that are traded on a national
securities exchange or on the OTCQB, regardless of whether any such agreement,
arrangement, contract or transaction is to be settled by delivery of securities,
in cash or otherwise; provided, however, that, for the avoidance of doubt, in no
event shall an agreement providing for the direct Transfer of Common Stock,
Convertible Preferred Stock, Series A Convertible Preferred Stock or Series A-1
Convertible Preferred Stock actually Beneficially Owned by such Person be deemed
a “Hedging Agreement” hereunder.

“Hedging Limitation Period” shall mean the period from the date hereof until the
twelve (12) month anniversary of the Closing Date.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and all of the rules and regulations promulgated thereunder.

“Imperial Purchaser” means Long Ball Partners, LLC.

“Indenture” means that certain Indenture, dated as of November 20, 2014, by and
among the Company, the subsidiary guarantors party thereto, and U.S. Bank
National Association, as Trustee.

“Indemnified Party” shall have the meaning set forth in Section 10.5.

“Indemnifying Party” shall have the meaning set forth in Section 10.5.

“Initial Holders” means each of (i) Hudson Bay Absolute Return Credit
Opportunities Master Fund Ltd., (ii) DG Value Partners, LP, (iii) DG Value
Partners II Master Fund, LP, (iii)

 

6



--------------------------------------------------------------------------------

Special Situations, LLC, (iv) Special Situations X, LLC, (v) DG Credit
Opportunities, LP., (vi) Providence Debt Fund III L.P., (vii) Providence Debt
Fund III Master (Non-US) L.P., (viii) PECM Strategic Funding L.P. and
(ix) Benefit Street Partners SMA LM L.P.

“Intellectual Property” shall mean all U.S. or foreign intellectual property,
including (i) patents, trademarks, service marks, trade names, domain names,
other source indicators and the goodwill of the business symbolized thereby,
copyrights, works of authorship in any medium, designs and trade secrets,
(ii) applications for and registrations of such patents, trademarks, service
marks, trade names, domain names, copyrights and designs (“Registered
Intellectual Property”), (iii) inventions, processes, formulae, methods,
schematics, technology, know-how, computer software programs and applications,
and (iv) other tangible or intangible proprietary or confidential information
and materials.

“Investment Securities” with respect to a Person means debt or equity securities
issued by such Person or similar obligations of, or participations in, such
Person.

“Knowledge” shall mean, with respect to the Company, the knowledge of any of the
Persons set forth on Schedule 1.1. Such individuals will be deemed to have
“knowledge” of a particular fact or other matter if (i) such individual has or
at any time had actual knowledge of such fact or other matter or (ii) a prudent
individual would be expected to discover or otherwise become aware of such fact
or other matter in the course of conducting a reasonably diligent review
concerning the existence thereof with each employee of the Company or any of its
Subsidiaries who reports directly to such individual and who (x) has
responsibilities or (y) would reasonably be expected to have actual knowledge of
circumstances or other information, in each case, that would reasonably be
expected to be pertinent to such fact or other matter. Notwithstanding the
foregoing, the Company will be deemed to have knowledge of any fact or matter of
which an officer of the Company has received written notice (whether in hard
copy, digital or electronic format).

“Law” shall have the meaning set forth in Section 3.5.

“Leased Real Property” shall have the meaning set forth in Section 3.21(b).

“Legal Proceeding” shall mean any action, suit, litigation, petition, claim,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, or investigation by or
before, or otherwise involving, any court or other Governmental Entity or
arbitral body.

“Liability” shall mean any liability, obligation or commitment of any kind
(whether accrued, absolute, contingent, matured, unmatured or otherwise and
whether or not required to be recorded or reflected on a balance sheet prepared
in accordance with GAAP).

“Lien” shall have the meaning set forth in Section 3.5.

“Losses” shall mean any and all actions, causes of action, suits, claims,
liabilities, losses, damages, penalties, judgments, costs and out-of-pocket
expenses in connection therewith (including reasonable attorneys’ fees and
expenses), it being agreed that Losses shall include any losses that any Person
deciding any dispute in respect thereof (whether a court, jury or other Person)
may determine are recoverable, including if so determined to be recoverable,
losses that represent diminution in value.

 

7



--------------------------------------------------------------------------------

“Luxor Holders” means each of (i) Luxor Capital Partners, LP, (ii) Luxor Capital
Partners Offshore Master Fund, LP and (iii) Luxor Wavefront, LP.

“Material Adverse Effect” shall mean any fact, circumstance, event, change,
effect, occurrence or development (each, a “Change”) that, individually or in
the aggregate with all other Changes, (i) has or would reasonably be expected to
have a material adverse effect on or with respect to the business, operations,
assets (including intangible assets), liabilities, results of operation or
financial condition of the Company and its Subsidiaries taken as a whole or
(ii) results in or would reasonably be expected to result in a Liability or Loss
to the Company or its Subsidiaries in an amount exceeding $1,000,000.

“Material Contracts” shall have the meaning set forth in Section 3.23(a).

“May SPA” means that certain Securities Purchase Agreement, dated as of May 29,
2014, by and among the Initial Holders and the Company, as amended from time to
time.

“New York Court” shall have the meaning set forth in Section 12.5(b).

“Non-Convertible Preferred Participation Amount” shall mean (i) with respect to
the Caspian Purchasers, up to 6% of a total issuance by the Company of
Non-Convertible Preferred Securities and (ii) with respect to the Imperial
Purchaser, up to 2% of a total issuance of Non-Convertible Preferred Securities
by the Company, provided that in no case shall the total Non-Convertible
Preferred Participation Amount exceed 8% of a total issuance of Non-Convertible
Preferred Securities by the Company.

“OTCQB” means the OTCQB Market.

“Participation Rights Fraction” shall mean, with respect to a Purchaser, a
fraction, the numerator of which is the number of shares of Common Stock held by
such Purchaser and its Affiliates in the aggregate on an as converted basis, as
of such date, and the denominator of which is the number of shares of Common
Stock then outstanding (assuming all Preferred Stock, Series A Convertible
Preferred Stock and Series A-1 Convertible Preferred Stock is converted to
Common Stock), as of such date.

“Permitted Liens” means, (a) local, state and federal Laws, including, without
limitation, zoning or planning restrictions, and utility lines, easements,
permits, covenants, conditions, restrictions, rights-of-way, oil, gas or mineral
leases of record and other restrictions or limitations on the use of real
property or irregularities in title thereto, which do not materially impair the
value of such properties or the continued use of such property for the purposes
for which the property is currently being used by the Company or any Subsidiary,
(b) Liens for Taxes not yet due and payable, that are payable without penalty or
that are being contested in good faith and for which adequate reserves have been
recorded on the Company Financial Statements, (c) Liens for carriers’,
warehousemen’s, mechanics’, repairmen’s, workers’ and similar Liens incurred in
the ordinary course of business, consistent with past practice, in each case for
sums not yet due and payable or due but not delinquent or being contested in
good faith

 

8



--------------------------------------------------------------------------------

by appropriate proceedings and for which adequate reserves have been recorded on
the Company Financial Statements, (d) Liens incurred in the ordinary course of
business, consistent with past practice, in connection with workers’
compensation, unemployment insurance and other types of social security or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return of money bonds
and similar obligations, which do not materially impair the value of the
underlying property or the continued use of such property for the purposes for
which the property is currently being used by the Company or any Subsidiary,
(e) Liens granted under equipment leases with third parties entered into in the
ordinary course of business consistent with past practice, (f) Liens permissible
under any applicable loan agreements and indentures, (g) restrictions arising
under applicable securities Laws and (h) Liens securing the indebtedness under
the Indenture or any other existing indebtedness for borrowed money of the
Company or any of its Subsidiaries.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or any other entity or organization.

“Portfolio Company” means, with respect to a referent Person, any other Person
that issues Investment Securities if such referent Person beneficially owns
Investment Securities representing a controlling interest in such Person.

“Preferred Holders” means each of the Initial Holders and the Luxor Holders.

“Preferred Share Purchase Price” shall have the meaning set forth in
Section 2.1.

“Preferred Stock” shall have the meaning set forth in Section 3.2(a).

“Public Market Capitalization” shall have the meaning set forth in the
Certificate of Designation.

“Purchasers” shall have the meaning set forth in the recitals.

“Purchaser Adverse Effect” shall have the meaning set forth in the Section 4.3.

“Purchaser Board Observer” shall have the meaning set forth in the Section 7.1.

“Purchaser Indemnified Party” shall have the meaning set forth in Section 10.1.

“Registered Intellectual Property” shall have the meaning set forth in the
definition of “Intellectual Property.”

“Registration Rights Agreement” shall have the meaning set forth in the
recitals.

“Representatives” means, with respect to any Person, such Person’s Affiliates
(other than any Portfolio Company) and their respective directors, officers,
employees, managers, trustees, principals, stockholders, members, general or
limited partners, agents and other representatives.

 

9



--------------------------------------------------------------------------------

“Requisite Holders” means Purchasers (or permitted transferees thereof) holding
not less than 75% of the Shares issued to the Purchasers hereunder on the
Closing Date (determined on an as-converted to Common Stock basis).

“Rule 144” shall have the meaning set forth in Section 4.8(a).

“Schuff” means Schuff International, Inc.

“SEC” shall mean the Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.

“Securities Exercise Notice” shall have the meaning set forth in
Section 5.4(b)(ii).

“Securities Participation Amount” shall have the meaning set forth in
Section 5.4(a).

“Securities Participation Right” shall have the meaning set forth in
Section 5.4(a).

“Securities Participation Rights Notice” shall have the meaning set forth in
Section 5.4(b)(i).

“September SPA” means that certain Securities Purchase Agreement, dated as of
September 22, 2014, by and among the Luxor Holders, DG Value Partners, LP, DG
Value Partners II Master Fund, LP, DG Credit Opportunities, LP and the Company,
as amended from time to time.

“Series A Convertible Preferred Stock” means the Series A Convertible
Participating Preferred Stock, par value $0.001 per share, of the Company.

“Series A-1 Convertible Preferred Stock” means the Series A-1 Convertible
Participating Preferred Stock, par value $0.001 per share, of the Company.

“Significant Subsidiary” shall mean any Subsidiary or group of Subsidiaries that
would, taken together, be a “significant subsidiary” as defined in Article 1,
Rule 1-02 (w)(1) or (2) of Regulation S-X promulgated under the Securities Act,
as such regulation is in effect from time to time. For the avoidance of any
doubt, Schuff and its Subsidiaries shall be deemed to be Significant
Subsidiaries of the Company for all purposes, including, with respect to the
representations and warranties of the Company set forth in Section 3 hereof,
except with respect to Section 3.8(d).

“Specified Breach Event” shall have the meaning set forth in the Certificate of
Designation.

“Standstill Period” shall have the meaning set forth in Section 5.3(a).

“Subsidiary” of any Person shall mean any corporation, partnership, joint
venture, limited liability company, trust or other form of legal entity (whether
incorporated or

 

10



--------------------------------------------------------------------------------

unincorporated) of which (or in which) more than 50% of (i) the Voting Power;
(ii) the interest in the capital or profits of such partnership, joint venture
or limited liability company; or (iii) the beneficial interest in such trust or
estate; is, directly or indirectly, owned or controlled by such Person, by such
Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries. For the avoidance of any doubt, Schuff and its
Subsidiaries are Subsidiaries of the Company for all purposes, including, with
respect to the representations and warranties of the Company set forth in
Section 3 hereof, except with respect to Section 3.8(d).

“Tax Returns” shall mean returns, reports, information statements and other
documentation (including any additional or supporting material) filed or
required to be filed in connection with the calculation, determination,
assessment or collection of any Tax, including any schedules or amendments
thereto.

“Taxes” shall mean any and all taxes, levies, fees, imposts, duties and charges
of whatever kind (including any interest, penalties or additions to the tax
imposed in connection therewith or with respect thereto) imposed by any
Governmental Authority, including, without limitation, taxes imposed on, or
measured by, income, franchise, profits or gross receipts, and any ad valorem,
value added, sales, use, service, real or personal property, capital stock,
license, payroll, withholding, employment, social security, workers’
compensation, unemployment compensation, utility, severance, production, excise,
stamp, occupation, premium, windfall profits, transfer and gains taxes and
customs or duties.

“Third Party Intellectual Property” shall have the meaning set forth in
Section 3.12(c).

“Transaction Agreements” shall mean this Agreement, the Certificate of
Designation, and the Registration Rights Agreement.

“Transfer” shall mean the direct or indirect transfer, sale, assignment,
exchange, distribution, mortgage, pledge or disposition of any Equity Securities
of the Company.

“Treasury Regulation” shall mean the Treasury Regulations promulgated under the
Code.

“Voting Power” shall mean either (a) the power to elect, designate or nominate
directors to the Board, or (b) vote (as Common Stock or together with Common
Stock) on matters to be voted on or consented to by the Common Stock through the
ownership of Voting Stock, by contract or otherwise.

“Voting Stock” shall mean securities of any class or kind ordinarily having the
power to vote generally for the election of (x) Directors of the Company or its
successor (including the Common Stock, the Convertible Preferred Stock, the
Series A Convertible Preferred Stock and the Series A-1 Convertible Preferred
Stock) or (y) directors of any Subsidiary of the Company.

“Wholly Owned Subsidiary” means any Subsidiary of the Company of which the
Company owns, either directly or indirectly, 100% of the outstanding equity
interests of such Subsidiary (excluding qualifying shares held by directors).

 

11



--------------------------------------------------------------------------------

2. Authorization, Purchase and Sale of Preferred Shares.

2.1 Authorization, Purchase and Sale. Subject to and upon the terms and
conditions of this Agreement, the Company will issue and sell to the several
Purchasers, and the several Purchasers will purchase from the Company, at the
Closing, the number of shares of Convertible Preferred Stock (each, a “Preferred
Share” and collectively, the “Preferred Shares”) set forth next to each such
Purchaser’s name on Annex A. The purchase price per Preferred Share shall be
$1,000 and the aggregate purchase price (the “Preferred Share Purchase Price”)
for the Preferred Shares shall be the amount set forth on Annex A.

2.2 Closing.

(a) The closing of the purchase and sale of the Preferred Shares (the “Closing”)
shall take place at the offices of Paul, Weiss, Rifkind, Wharton & Garrison LLP,
1285 Avenue of the Americas, New York, New York immediately following the
satisfaction or waiver of each of the conditions set forth in Section 6 with
respect to Closing (other than those conditions which, by their terms, are to be
satisfied or waived at the Closing), at 7:00 am Eastern Time on January     ,
2015 (the “Closing Date”).

(b) Closing Deliveries:

(i) At the Closing the Company shall deliver to each Purchaser certificates
representing the Preferred Shares purchased by such Purchaser; and

(ii) At the Closing, each Purchaser shall deliver, or cause to be delivered, to
the Company, subject to any reductions for expenses as set forth in
Section 12.8, an amount equal to the portion of the Preferred Share Purchase
Price set forth next to such Purchaser’s name on Annex A by wire transfer of
immediately available funds to an account designated by the Company in writing.

3. Representations and Warranties of the Company. Except as set forth in the
disclosure schedule delivered by the Company to the Purchasers on the date
hereof (the “Disclosure Schedule”) (it being agreed that disclosure of any item
in any section of the Disclosure Schedule shall also be deemed disclosure with
respect to any other Section of this Agreement to which the relevance of such
item is reasonably apparent) or as disclosed in the Company SEC Filings, filed
on or after January 1, 2012 and publicly available prior to the date of this
Agreement and only as and to the extent disclosed therein (but excluding any
risk factor disclosures contained under the heading “Risk Factors,” any
disclosure of risks included in any “forward-looking statements” disclaimer or
any other statements that are similarly forward-looking), the Company hereby
represents and warrants to the Purchasers as follows:

3.1 Organization and Power.

(a) Each of the Company and its Subsidiaries is a legal entity duly organized,
validly existing and in good standing under the Laws of its respective
jurisdiction of organization. Each of the Company and its Subsidiaries has the
requisite corporate power and authority to carry on its respective business as
it is presently being conducted and to own, lease or operate its respective
properties and assets, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(b) Each of the Company and its Subsidiaries is duly qualified to do business
and is in good standing as a foreign corporation (or other legal entity) in each
jurisdiction where the ownership, leasing or operation of its assets or
properties or conduct of its business requires such qualification, except where
the failure to be so qualified or in good standing would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
organizational or governing documents of the Company and each of its
Subsidiaries are in full force and effect. Neither the Company nor any
Subsidiary is in violation of its organizational or governing documents. The
Company has delivered or made available to the Purchasers complete and correct
copies of the certificates of incorporation and bylaws or other constituent
documents, as amended to date and currently in full force and effect, of the
Company and its Significant Subsidiaries.

3.2 Capitalization.

(a) As of the date of this Agreement, after giving effect to the filing of the
Certificate of Designation, the authorized shares of capital stock of the
Company consist of 80,000,000 shares of Common Stock and 20,000,000 shares of
preferred stock, par value $0.001 per share (“Preferred Stock”), of which 30,000
shares are authorized as Series A Convertible Preferred Stock, 11,000 shares are
authorized as Series A-1 Convertible Preferred Stock and 14,000 shares are
authorized as Convertible Preferred Stock. As of the close of business on
December 15, 2014 (the “Capitalization Date”), (i) 23,813,085 shares of Common
Stock were issued and outstanding (which includes 331,941 shares of unvested
restricted stock), (ii) 4,503,605 shares of Common Stock were reserved for
issuance under the Company Stock Plans, (iii) 30,000 shares of Series A
Convertible Preferred Stock were issued and outstanding, (iv) 11,000 shares of
Series A-1 Convertible Preferred Stock were issued and outstanding, (v) 0 shares
of Convertible Preferred Stock were issued and outstanding, (vi) 7,601,933
shares of Common Stock were reserved for issuance upon conversion of the
currently outstanding Series A Convertible Preferred Stock in accordance with
the Certificate of Designation of the Series A Convertible Preferred Stock, as
amended, (vi) 2,590,824 shares of Common Stock were reserved for issuance upon
conversion of the currently outstanding Series A-1 Convertible Preferred Stock
in accordance with the Certificate of Designation of the Series A-1 Convertible
Preferred Stock, as amended, and (vi) 31,626 shares of Common Stock were held by
the Company as treasury shares. All outstanding shares of Common Stock, Series A
Convertible Preferred Stock and Series A-1 Convertible Preferred Stock are
validly issued, fully paid, nonassessable and free of preemptive or similar
rights. Since the Capitalization Date, the Company has not sold or issued or
repurchased, redeemed or otherwise acquired any shares of the Company’s capital
stock (other than issuances pursuant to the exercise of any Company Option or
vesting of any share unit award that had been granted under any Company Stock
Plan, or repurchases, redemptions or other acquisitions pursuant to agreements
contemplated by a Company Stock Plan). No Subsidiary of the Company owns any
Equity Securities of the Company.

(b) As of the Capitalization Date, with respect to the Company Stock Plans,
(i) there were 3,582,425 shares of Common Stock underlying outstanding Company
Options to acquire shares of Common Stock, such outstanding Company Options
having the

 

13



--------------------------------------------------------------------------------

exercise price per share as of the Capitalization Date as set forth on Schedule
3.2, (ii) there were 6,761 shares of Common Stock issuable upon the vesting of
outstanding restricted stock units and (iii) 4,503,605 additional shares of
Common Stock were reserved for issuance for future grants pursuant to the
Company Stock Plans. All shares of Common Stock reserved for issuance as noted
in the foregoing sentence, when issued in accordance with the respective terms
thereof, ]are or will be validly issued, fully paid, nonassessable and free of
preemptive or similar rights. Each Company Option was granted with an exercise
price per share equal to or greater than the per share fair market value (as
such term is used in Code Section 409A and the Department of Treasury
regulations and other interpretive guidance issued thereunder) of the Common
Stock underlying such Company Option on the grant date thereof and was otherwise
issued in material compliance with applicable Law.

(c) Schedule 3.2 sets forth a list of all outstanding warrants to purchase any
Equity Securities of the Company as of the date of this Agreement, together with
the number of shares subject thereto, the exercise price thereof, the dates of
any scheduled vesting thereof, in each case as of the date hereof.

(d) Except as set forth in this Section 3.2, as of the date of this Agreement,
there are no outstanding Equity Securities of the Company and no other
obligations by the Company or any of its Subsidiaries to make any payments based
on the price or value of any Equity Securities of the Company. There are no
outstanding agreements of any kind which obligate the Company or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any Equity Securities of
the Company.

(e) Except as set forth in the Transaction Agreements or as set forth in
Schedule 3.2, neither the Company nor any of its Subsidiaries is a party to any
agreement relating to the voting of, requiring registration of, or granting any
preemptive, anti-dilutive rights or rights of first refusal or other similar
rights with respect to any Equity Securities of the Company.

(f) Upon the filing of the Certificate of Designation with the Secretary of
State of the State of Delaware, (i) the Preferred Shares will be duly authorized
and (ii) a sufficient number of Conversion Shares will have been duly authorized
and validly reserved for issuance upon conversion of the Preferred Shares in
accordance with the Certificate of Designation. When the Preferred Shares are
issued and paid for in accordance with the provisions of this Agreement and the
Certificate of Designation, all such Preferred Shares will be duly authorized,
validly issued, fully paid, nonassessable and free of preemptive or similar
rights except as set forth in the Transaction Agreements and Schedule 3.2. When
Conversion Shares are issued in accordance with the provisions of the
Certificate of Designation all such Conversion Shares will be duly authorized,
validly issued, fully paid, nonassessable and free of preemptive rights.

(g) Neither the Company nor any of its Subsidiaries have any Liabilities in
respect of any Indebtedness (as defined in the Certificate of Designation)
except as set forth on Schedule 3.2(g). For each item of Indebtedness, Schedule
3.2(g) sets forth the debtor, the principal amount of the Indebtedness as the
date of this Agreement, the creditor, the maturity date, and the collateral, if
any, securing the Indebtedness. Except as set forth on Schedule 3.2(g),

 

14



--------------------------------------------------------------------------------

neither the Company, nor any of its Subsidiaries has any Liability in respect of
a guarantee of any indebtedness or other Liability of any other Person (other
than the Company or any of its Subsidiaries).

3.3 Authorization. The Company has all requisite corporate power to enter into
each of the Transaction Agreements to which it is a party and to consummate the
transactions contemplated by each of the Transaction Agreements to which it is a
party and to carry out and perform its obligations thereunder. All corporate
action on the part of the Company, its officers and directors necessary for the
authorization of the Preferred Shares and the authorization, execution, delivery
and performance of the Transaction Agreements to which the Company is a party
has been taken. The execution, delivery and performance of the Transaction
Agreements to which the Company is a party by the Company and the issuance of
the Common Stock upon conversion of the Preferred Shares, in each case in
accordance with their terms, and the consummation of the other transactions
contemplated herein do not require any approval of the Company’s stockholders,
except as set forth on Schedule 3.3. Upon their respective execution by the
Company and the other parties thereto and assuming that they constitute legal
and binding agreements of each Purchaser party thereto, each of the Transaction
Agreements to which the Company is a party will constitute a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except that such enforceability (a) may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other similar Laws
affecting or relating to creditors’ rights generally, and (b) is subject to
general principles of equity (regardless of whether considered in a proceeding
in equity or at Law).

3.4 Registration Requirements. Subject to the accuracy of the representations
made by the Purchasers in Section 4, the offer, sale and issuance of the
Preferred Shares and the conversion of the Preferred Shares into Common Stock in
accordance with the Certificate of Designation (i) has been and will be made in
compliance with applicable exemptions from the registration and prospectus
delivery requirements of the Securities Act and (ii) will have been registered
or qualified (or are exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable Blue Sky
laws.

3.5 No Conflict. Except as set forth on Schedule 3.5, the execution, delivery
and performance of the Transaction Agreements to which the Company is a party by
the Company, the issuance of the Preferred Shares and the Common Stock upon
conversion of the Preferred Shares and the consummation of the other
transactions contemplated hereby and by the other Transaction Agreements to
which the Company is a party will not (i) conflict with or result in any
violation of any provision of the certificate of incorporation or bylaws of the
Company, or, upon its filing with the Secretary of State of the State of
Delaware, the Certificate of Designation, (ii) result in any breach or violation
of, or default (with or without notice or lapse of time, or both) under, require
consent under, or give rise to a right of termination, cancellation,
modification or acceleration of any obligation or to the loss of any benefit
under any mortgage, Contract, insurance policy (including any directors and
officers insurance policy), purchase or sale order, instrument, permit,
concession, franchise, right or license, binding upon the Company or any of its
Subsidiaries or result in the creation of any liens, claims, mortgages,
encumbrances, pledges, security interests, equities or charges of any kind
(each, a “Lien”) upon any of the properties, assets or rights of the Company or
any of its Subsidiaries, except as would not,

 

15



--------------------------------------------------------------------------------

individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or (iii) subject to the matters referred to in Section 3.6,
conflict with or violate any applicable material law, statute, code, ordinance,
rule, regulation (including rules or regulations applicable to the listing of
the Company’s capital stock on any trading exchange), or agency requirement of
or undertaking to or agreement with any Governmental Entity, including common
law (collectively, “Laws” and each, a “Law”) or any judgment, order, injunction
or decree issued by any Governmental Entity.

3.6 Consents. No consent, approval, order, or authorization of, or filing or
registration with, or notification to (any of the foregoing being a “Consent”),
any Governmental Entity or any trading exchange is required on the part of the
Company or its Subsidiaries in connection with (a) the execution, delivery or
performance of the Transaction Agreements to which the Company is a party and
the consummation of the transactions contemplated hereby and thereby, or (b) the
issuance of the Preferred Shares or the issuance of the Common Stock upon
conversion of the Preferred Shares in accordance with the Certificate of
Designation; other than (i) the filing of the Certificate of Designation with
the Secretary of State of the State of Delaware, (ii) those to be obtained, in
connection with the registration of the Preferred Shares under the Registration
Rights Agreement, under the applicable requirements of the Securities Act and
any related filings and approvals under applicable state securities laws, and
(iii) such Consents the failure of which to make or obtain would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

3.7 Permits. The Company and each of its Subsidiaries possess all material
permits, licenses, authorizations, consents, approvals and franchises of
Governmental Entities or any trading exchange that are required to conduct its
business.

3.8 SEC Reports; Financial Statements.

(a) The Company has filed, since January 1, 2012, all forms, reports and
documents with the SEC that have been required to be filed by it under
applicable Laws (the “Company SEC Filings”), including the Annual Report of the
Company on Form 10-K for the fiscal year ended December 31, 2013, as amended
through the date of this Agreement (the “Company Annual Report”). Each Company
SEC Filing complied as of its filing date, as to form in all material respects
with the applicable requirements of the Securities Act or the Exchange Act, as
the case may be, each as in effect on the date such Company SEC Filing was filed
(and, if amended or superseded by a filing prior to the date of this Agreement,
on the date of such amended or superseded filing). As of its filing date (and,
if amended or superseded by a filing prior to the date of this Agreement, on the
date of such amended or superseded filing), each Company SEC Filing did not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. None of the Company’s
Subsidiaries is required to file any forms, reports or other documents with the
SEC pursuant to Sections 13(d) and 15(d) of the Exchange Act. No executive
officer of the Company has failed to make the certifications required by him or
her under Section 302 and 906 of the Sarbanes Oxley Act of 2002 with respect to
any Company SEC Filing. There are no transactions that have occurred since
January 1, 2012 that are required to be disclosed in the appropriate Company SEC
Filings pursuant to Item 404 of Regulation S-K that have not been disclosed in
the Company SEC Filings.

 

16



--------------------------------------------------------------------------------

(b) The consolidated financial statements (including all related notes and
schedules) of the Company and its Subsidiaries included in the Company SEC
Filings and (collectively, the “Company Financial Statements”) (i) comply as to
form in all material respects with the published rules and regulations of the
SEC with respect thereto and (ii) fairly present, in all material respects, the
consolidated financial position of the Company and its Subsidiaries as of the
dates indicated and the results of their operations and their cash flows for the
periods therein specified, all in accordance with United States generally
accepted accounting principles applied on a consistent basis (“GAAP”) throughout
the periods therein specified (except as otherwise noted therein, and in the
case of quarterly financial statements except for the absence of footnote
disclosure and subject, in the case of interim periods, to normal year-end
adjustments, the effect of which will not, individually or in the aggregate, be
materially adverse, and the absence of footnote disclosure that if presented,
would not differ materially from those included in the audited Company Financial
Statements).

(c) Except as disclosed on the Disclosure Schedule, there are no Liabilities of
the Company or any of its Subsidiaries of any kind whatsoever, other than:
(i) Liabilities disclosed and provided for in the Company Financial Statements;
(ii) Liabilities incurred in the ordinary course of business consistent with
past practice; (iii) Liabilities incurred in connection with the transactions
contemplated by this Agreement or the other Transaction Agreements to which the
Company is a party; or (iv) Liabilities individually or in the aggregate have
not had and would not be reasonably expected to have a Material Adverse Effect
(excluding clause (ii) of such definition).

(d) The Company’s principal executive officer and its principal financial
officer have (i) devised and maintained a system of internal accounting controls
sufficient to provide reasonable assurances regarding the reliability of
financial reporting and preparation of financial statements in accordance with
GAAP, and have evaluated such system at the times required by the Exchange Act
and in any event no less frequently than at reasonable intervals and
(ii) disclosed to the Company’s management, auditors and the audit committee of
the Board (x) all significant deficiencies and material weaknesses in the design
or operation of internal controls over financial reporting which are reasonably
likely to adversely affect the Company’s or any of its Subsidiaries’ ability to
record, process, summarize and report financial information and (y) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the internal controls of the Company, and the Company has
provided to the Purchasers copies of any written materials relating to the
foregoing. The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a 15 under the Exchange Act); such
disclosure controls and procedures are designed to ensure that material
information relating to the Company and its Subsidiaries required to be included
in the Company’s periodic reports under the Exchange Act is made known to the
Company’s principal executive officer and its principal financial officer by
others within those entities, and such disclosure controls and procedures are
sufficient to ensure that the Company’s principal executive officer and its
principal financial officer are made aware of such material information required
to be included in the Company’s periodic reports required under the Exchange
Act. There are no outstanding loans made by the Company or any of its

 

17



--------------------------------------------------------------------------------

Subsidiaries to any executive officer (as defined in Rule 3b-7 under the
Exchange Act) or director of the Company. Neither the Company, nor any
Subsidiary of the Company, since the date that the Company acquired (either
directly or indirectly) a majority of the outstanding capital stock of such
Subsidiary, has made any loans to any executive officer (as defined in Rule 3b-7
under the Exchange Act) or director of the Company or any of its Subsidiaries.
For the purposes of this Section 3.8(d), Schuff and its Subsidiaries shall be
deemed not to be a Subsidiary of the Company.

3.9 Litigation. Except as set forth on Schedule 3.9, there are no
(i) investigations or, to the Knowledge of the Company, proceedings pending or
threatened by any Governmental Entity with respect to the Company or any of its
Subsidiaries or any of their properties or assets, (ii) Legal Proceedings
pending or, to the Knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries, or any of their respective properties or
assets, at Law or in equity that would reasonably be expected to result in
liability to the Company or its Subsidiaries in excess of $250,000 or any other
material non-monetary Liability or restrictions, or (iii) orders, judgments or
decrees of any Governmental Entity against the Company or any of its
Subsidiaries.

3.10 Absence of Certain Changes. Since December 31, 2013, there has not been any
Change which, individually or in the aggregate, has had or would reasonably be
expected to have a Material Adverse Effect and except as disclosed on Schedule
3.10, the business of the Company and its Subsidiaries has been conducted in the
ordinary course of business consistent with past practices and there has not
been:

(a) any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company, or any
repurchase, redemption or other acquisition by the Company or any of its
Subsidiaries of any outstanding shares of capital stock or other securities of
the Company or any of its Subsidiaries;

(b) any incurrence, assumption or guarantee by the Company or any of its
Subsidiaries of any indebtedness for borrowed money in excess of $250,000,
individually, or $1,000,000, in the aggregate, or the repurchase, redemption or
repayment of any indebtedness for borrowed money of the Company or any of its
Subsidiaries in excess of $250,000, individually, or $1,000,000, in the
aggregate, other than any such incurrence, assumption or guarantee in relation
to the Indenture;

(c) any event of default (or event which with notice, the passage of time or
both, would become an event of default) in the payment of any indebtedness for
borrowed money in an aggregate principal amount in excess of $250,000 by the
Company or any of its Subsidiaries;

(d) any change in any methods of accounting by the Company or any of its
Subsidiaries, except as may be appropriate to conform to changes in GAAP; or

(e) any material Tax election made by the Company or any of its Subsidiaries or
any settlement or compromise of any material Tax liability by the Company or any
of its Subsidiaries, except (i) as required by applicable Law or (ii) with
respect to any material Tax election, consistent with elections historically
made by the Company.

 

18



--------------------------------------------------------------------------------

3.11 Compliance with Law. The Company and each of its Subsidiaries are in
compliance with and are not in default under or in violation of, and have not
received any written notices of non-compliance, default or violation with, in
each case, in any material respect, with respect to any material Laws, in each
case, except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect or to materially delay or hinder the
ability of the Company to perform its obligations under the Transaction
Agreements.

3.12 Intellectual Property.

(a) The Company and its Subsidiaries own, license, sublicense or otherwise
possess respects legally enforceable rights to use all Intellectual Property
necessary to conduct the business of the Company and its Subsidiaries, as
currently conducted, free and clear of all Liens (other than non-exclusive
licenses granted in the ordinary course of business or Permitted Liens), except
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, all material
Intellectual Property developed for the Company or any of its Subsidiaries by
any employees, contractors and consultants of the Company or any of its
Subsidiaries is exclusively owned by the Company or one of its Subsidiaries,
free and clear of all Liens (other than non-exclusive licenses granted in the
ordinary course of business or Permitted Liens).

(b) All Registered Intellectual Property owned by the Company or any of its
Subsidiaries is subsisting and has not expired or been cancelled or abandoned
and, to the Company’s Knowledge, is valid and enforceable, except, in each case,
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. To the Company’s Knowledge, no third party is
infringing, violating or misappropriating any of the Company Intellectual
Property in any material respect.

(c) The execution and delivery of the Transaction Agreements to which the
Company is a party by the Company and the consummation of the transactions
contemplated hereby and thereby will not result in, the breach of, or create on
behalf of any third party the right to terminate or modify, (i) any license or
other agreement relating to any Intellectual Property owned by the Company or
any of its Subsidiaries (the “Company Intellectual Property”), or (ii) any
license, sublicense and other agreement as to which the Company or any of its
Subsidiaries is a party and pursuant to which the Company or any of its
Subsidiaries is authorized to use any third party Intellectual Property,
excluding generally commercially available, off-the-shelf software programs
licensed for a license fee of less than $50,000 in the aggregate (the “Third
Party Intellectual Property”), except, in either case, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(d) Except as set forth in Schedule 3.12(d), to the Company’s Knowledge, the
conduct of the business of the Company and its Subsidiaries has not infringed,

 

19



--------------------------------------------------------------------------------

violated or constituted a misappropriation of any Intellectual Property of any
third party and as currently conducted does not infringe, violate or constitute
a misappropriation of any Intellectual Property of any third party, except, in
either case, as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth in Schedule
3.12(d), neither the Company nor any of its Subsidiaries (i) has received any
written claim or notice alleging any such infringement, violation or
misappropriation, or (ii) has been or is subject to any settlement, order,
decree, injunction, or stipulation imposed by any Governmental Entity that may
affect the use, validity or enforceability of Company Intellectual Property.

(e) The Company and its Subsidiaries take all reasonable actions respects to
protect the Company Intellectual Property and to protect and preserve the
confidentiality of their trade secrets, including disclosing trade secrets to a
third party only where such third party is bound by a confidentiality agreement,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

3.13 Employee Benefits.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, with respect to any Company Plan, no
Legal Proceeding has been threatened, asserted, instituted, or, to the Knowledge
of the Company, is anticipated (other than non-material routine claims for
benefits, and appeals of such claims), and, to the Knowledge of the Company, no
facts or circumstances exist that would give rise to any such Legal Proceeding.
Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) no Company Plan is or, within the last six
(6) years, has been the subject of an examination or audit by a Governmental
Entity, is the subject of an application or filing under, or is a participant
in, a government-sponsored amnesty, voluntary compliance, self-correction or
similar program,.(ii) the Company has satisfied all reporting and disclosure
requirements under the Code and ERISA that are applicable to the Company Plans,
and (iii) the Company has not terminated any Company Plan or taken any action
with respect thereto that would result in a Lien on any of the assets or
properties of the Company.

(b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each Company Plan has been
established and administered in accordance with its terms and any applicable
collective bargaining agreement, and in compliance with the applicable
provisions of ERISA, the Code and all other applicable laws, rules and
regulations, and each Company Plan that is intended to be qualified under
Section 401(a) of the Code has received a favorable determination or opinion
letter from the Internal Revenue Service to the effect that such Company Plan is
qualified under the Code (or is entitled to rely on a prototype letter with
regard to such determination) and nothing has occurred that would reasonably be
expected to cause the loss of such qualification. The Company and its
Subsidiaries has complied with reporting and disclosure requirements under the
Code and ERISA that are applicable to the Company Plans, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(c) Except as set forth in Schedule 3.13(c), neither the Company, any of its
Subsidiaries, nor any other entity which, together with the Company or any of
its Subsidiaries would be treated as a single employer under Section 4001 of
ERISA or Section 414

 

20



--------------------------------------------------------------------------------

of the Code (each such entity, an “ERISA Affiliate”) sponsors, maintains,
contributes to, or has had in the past six (6) years an obligation at any time
to sponsor, maintain or contribute to, or has any liability in respect of
(i) any “defined benefit pension plan” (as defined in Section 3(35) of ERISA),
(ii) any “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to Section 412 of the Code or Section 302 of ERISA or Title IV of ERISA,
including any “multiemployer plan” (as defined in Section 4001(a)(15) of ERISA)
(“Multiemployer Plan”), (iii) any other plan which is subject to Section 4063,
4064 or 4069 of ERISA, or (iv) any “employee pension benefit plan” (within the
meaning of Section 3(2) of ERISA) that is not intended to be qualified under
Section 401(a) of the Code. Except as set forth in Schedule 3.13(c), except as
required by Section 4980B of the Code, no Company Plan provides any retiree or
post-employment medical, disability or life insurance benefits to any person.
The assets of any defined benefit pension plan equal or exceed the projected
benefit obligation of such plan, as determined using the actuarial assumptions
used for purposes of the Company Financial Statements. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) none of the Company, any of its Subsidiaries or ERISA
Affiliates has incurred any withdrawal liability, within the meaning of
Section 4201 of ERISA, or any contingent withdrawal liability under Section 4204
of ERISA, to any Multiemployer Plan, which liability could become a liability of
the Company, any of its Subsidiaries, or any of its ERISA Affiliates or impose
any lien or encumbrance against the assets of the Company, any Subsidiaries or
any ERISA Affiliate, and the execution of the Transaction Agreements or the
transactions contemplated hereby will not cause or result in any such withdrawal
liability (contingent or actual), (ii) all contributions that the Company, its
Subsidiaries or any of its ERISA Affiliates are required to have made to any
Multiemployer Plan have been made, (iii) no liability under Title IV of ERISA
has been incurred or is expected to be incurred with respect to any Company Plan
subject thereto (other than PBGC premiums incurred and paid when due), nor has
there been any “reportable event” within the meaning of Section 4043(c) of ERISA
with respect to any such Company Plan, and (iv) no non-exempt “prohibited
transaction” (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) has occurred with respect to any Company Plan that has subjected or could
reasonably be expected to subject the Company, its Subsidiaries or any ERISA
Affiliate, to a Tax or penalty pursuant to Section 502 of ERISA or Section 4975
of the Code or any other liability or penalty with respect thereto.

(d) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each “nonqualified deferred
compensation plan” (as defined in Code Section 409A(d)(1) and applicable
regulations) with respect to any service provider to the Company or its
Subsidiaries (i) complies and has been operated in compliance with the
requirements of Code Section 409A and regulations promulgated thereunder, or
(ii) is exempt from compliance under the “grandfather” provisions of IRS Notice
2005-1 and applicable regulations and has not been “materially modified” (within
the meaning of IRS Notice 2005-1 and Treasury Regulations §1.409A-6(a)(4))
subsequent to October 3, 2004.

(e) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, all required contributions to, and
premium payments on account of, each Company Plan have been made on a timely
basis. Each Company Plan may be amended or terminated without penalty other than
the funding or payment of benefits, fees or charges accrued or incurred through
the date of termination.

 

21



--------------------------------------------------------------------------------

(f) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or as set forth on Schedule 3.13(f),
neither the execution of the Transaction Agreements nor the consummation of the
transactions contemplated hereby and thereby will (i) accelerate the time of
payment or vesting or increase the amount of compensation or benefits due to any
Company employee, or (ii) give rise to any other liability or funding obligation
under any Company Plan or otherwise, including liability for severance pay,
unemployment compensation or termination pay.

(g) Except as set forth on Schedule 3.13(g), no Benefit Plan of the Company is
maintained outside the jurisdiction of the United States, or covers any employee
residing or working outside the United States (any such Benefit Plan the
“Foreign Benefit Plans”). Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, all Foreign Benefit
Plans that are required to be funded are fully funded, and with respect to all
other Foreign Benefit Plans, adequate reserves therefor have been established on
the accounting statements of the Company or its applicable Subsidiary.

3.14 Labor Relations.

(a) (i) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or as set for in Schedule 3.14, no
Company employee is represented by a labor union or works council and, to the
Knowledge of the Company, no organizing efforts have been conducted within the
last three years or are now being conducted, (ii) neither the Company nor any of
its Subsidiaries is a party to any material collective bargaining agreement or
other labor contract or collective agreement, and (iii) neither the Company nor
any of its Subsidiaries currently has, or, to the Knowledge of the Company, is
there now threatened, a strike, picket, work stoppage, work slowdown or other
material labor dispute.

(b) (i) Each of the Company and its Subsidiaries has complied with all
applicable laws relating to the employment of labor, including all applicable
laws relating to wages, hours, collective bargaining, employment discrimination,
civil rights, safety and health, workers’ compensation, pay equity and the
collection and payment of withholding and/or social security taxes, except as
would not, individually or in the aggregate, have a Material Adverse Effect and
(ii) neither the Company nor any of its Subsidiaries has incurred any liability
or obligation under the Worker Adjustment and Retraining Notification Act or any
similar state or local Law within the last two years which remains unsatisfied.

3.15 Taxes.

(a) The Company and each of its Subsidiaries have filed all federal income Tax
Returns and all other material Tax Returns required to have been filed as of the
date hereof (taking into account any extensions that have been duly obtained)
and such Tax Returns are correct and complete in all respects and have paid all
Taxes required to have been timely paid by them in full through the date hereof,
regardless of whether or not shown on any such Tax Return, except to the extent
such Taxes are both (i) being challenged in good faith and (ii) adequately
provided for on the financial statements of the Company and its Subsidiaries in
accordance with GAAP, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

22



--------------------------------------------------------------------------------

(b) Neither the Company nor any of its Subsidiaries has any current liability,
and to the Knowledge of the Company, there are no events or circumstances which
would result in any liability, for Taxes of any Person (other than the Company
and its Subsidiaries) under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign law), as a transferee or successor, by
contract or otherwise, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(c) None of the Company or any of its Subsidiaries is a party to, is bound by or
has any obligation under any Tax sharing or Tax indemnity agreement or similar
Contract or arrangement other than any such agreement or similar Contract or
arrangement to which the Company and any of its Subsidiaries are the exclusive
parties.

(d) All Taxes required to be withheld, collected or deposited by or with respect
to Company and each of its Subsidiaries have been timely withheld, collected or
deposited as the case may be, and to the extent required, have been paid to the
relevant taxing authority except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(e) No deficiencies for any Taxes have been proposed or assessed in writing
against or with respect to the Company or any of its Subsidiaries, and there is
no outstanding audit, assessment, dispute or claim concerning any Tax liability
of the Company or any of its Subsidiaries pending or raised by an authority in
writing, except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No written claim has been made by
any Governmental Entity in a jurisdiction where neither the Company nor any of
its Subsidiaries files Tax Returns that the Company or any of its Subsidiaries
is or may be subject to taxation by that jurisdiction. Neither the Company nor
any of its Subsidiaries has granted any waiver of any federal, state, local or
foreign statute of limitations with respect to, or any extension of a period for
the assessment of, any material Tax.

(f) There are no material Liens with respect to Taxes upon any of the assets or
properties of either the Company or any of its Subsidiaries, other than with
respect to Taxes not yet delinquent except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(g) No closing agreement pursuant to Section 7121 of the Code (or any similar
provision of state, local or foreign law) has been entered into by or with
respect to the Company or any of its Subsidiaries.

(h) Neither the Company nor any of its Subsidiaries has participated in a
“listed transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b)(2).

(i) The representations and warranties expressly set forth in this Section 3.15
shall be the only representations and warranties, express or implied, written or
oral, with respect to the subject matter contained in this Section 3.15.

 

23



--------------------------------------------------------------------------------

3.16 Registration. Shares of the Common Stock are registered pursuant to
Section 12(g) of the Exchange Act and there is no action pending by the Company
or any other Person to terminate the registration of the Common Stock under the
Exchange Act, nor has the Company received any notification that the SEC is
currently contemplating terminating such registration.

3.17 Investment Company Act. The Company is not, nor immediately after the
Company’s receipt of the Preferred Share Purchase Price from the Purchasers,
will the Company be, an “investment company” within the meaning of, and required
to be registered under, the Investment Company Act of 1940, as amended.

3.18 Brokers. The Company has not retained, utilized or been represented by any
broker or finder who is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement.

3.19 Subsidiaries.

(a) As of the date hereof, the Company has no Subsidiaries other than as listed
in Schedule 3.19.

(b) Except as set forth on Schedule 3.19, all of the outstanding shares of
capital stock of, or other equity or voting interest in, each Subsidiary of the
Company that are owned by the Company or one of its Subsidiaries (i) have been
duly authorized, validly issued and are fully paid and nonassessable and
(ii) are owned, directly or indirectly, by the Company or one of its
Subsidiaries, free and clear of all Liens (other than restrictions under
applicable securities Laws and Liens securing the indebtedness under the
Indenture or under any other existing Indebtedness for borrowed money of Schuff
or any of its Subsidiaries set forth on Schedule 3.2(g)).

3.20 Environmental Matters.

(a) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:

(i) The Company and its Subsidiaries and their respective operations are and
have been in compliance with all, and have not violated any, applicable
Environmental Laws, which compliance includes the possession and maintenance of,
and compliance with, all permits, licenses, authorizations, waivers, exemptions,
registrations, consents, approvals and franchises from Governmental Entities
required under applicable Environmental Laws (“Environmental Permits”) for the
operation of the business of the Company and its Subsidiaries; the Company has
no reason to believe that any such Environmental Permits will be modified,
revoked or otherwise made ineffective, or will not be renewed on terms
substantially the same as those currently in effect.

(ii) Neither the Company nor any of its Subsidiaries, nor any other entity for
which the Company or any of its Subsidiaries is responsible, has transported,
produced, processed, manufactured, generated, used, treated, handled, stored or
disposed of any Hazardous Substances, except in compliance with applicable
Environmental Laws and in a

 

24



--------------------------------------------------------------------------------

manner that would not result in liability under any applicable Environmental
Law. No Hazardous Substance has been released by the Company, the Subsidiaries,
or to the Knowledge of the Company, by any other Person (including, without
limitation, any of the predecessors in interest to the Company or any of its
Subsidiaries), at, on, about or under (i) any property now or formerly owned,
operated or leased by the Company, its Subsidiaries or their respective
predecessors in interest; or (ii) any property to which the Company, its
Subsidiaries or their respective predecessors in interest has sent waste;

(iii) Neither the Company nor any of its Subsidiaries, nor, to the Knowledge of
the Company, any of their respective predecessors in interest has exposed any
employee or any third party to Hazardous Substances in violation of, or in a
manner that would result in a liability under, any applicable Environmental Law
or tort law;

(iv) Neither, the Company nor any of its Subsidiaries, nor, to the Knowledge of
the Company, any of their respective predecessors in interest, is a party to or
the subject of any pending, or, to the Knowledge of the Company, threatened,
Legal Proceeding alleging Liabilities under or noncompliance with any
Environmental Law or seeking to impose any financial responsibility for any
investigation, cleanup, removal, containment or any other remediation or
compliance under any Environmental Law. Neither the Company nor any of its
Subsidiaries, nor, to the Knowledge of the Company, any of their respective
predecessors in interest, is subject to any orders, judgments or decrees or
agreement by or with any Governmental Entity or third party imposing any
Liabilities with respect to any Environmental Laws or any Hazardous Substances;

(v) There are no liabilities of any third party arising out of or related to
Environmental Laws or Hazardous Substances that the Company, its Subsidiaries
or, to the Knowledge of the Company, their respective predecessors in interest
has expressly agreed to assume, to indemnify or retain by contract or otherwise;

(vi) Neither the Company nor the Subsidiaries has received any notice, claim,
subpoena, or summons from any Person alleging: (i) any environmental liability
relating to the Company, the Subsidiaries, or their respective predecessors in
interest; or (ii) any violation by the Company, the Subsidiaries or their
respective predecessors in interest of any Environmental Law;

(vii) Neither the Company nor any of its Subsidiaries has manufactured any
products that are not or were not in compliance with all Environmental Laws
applicable to such products to be imported, sold, or otherwise marketed in any
jurisdiction in which such products are currently, or have been, imported, sold,
or otherwise marketed; and

(viii) None of the products currently or formerly manufactured, produced,
distributed, sold, leased, licensed, repaired, delivered, installed, conveyed or
otherwise put into the stream of commerce by the Company or any of its
Subsidiaries, or, to the Knowledge of the Company, any other Person for which
the Company or any of its Subsidiaries is responsible by contract or operation
of law, contains or has contained (i) asbestos; or (ii) any other Hazardous
Substance that has resulted in or would reasonably be expected to result in any
liability to the Company or any of its Subsidiaries.

 

25



--------------------------------------------------------------------------------

(b) As of the date hereof, all reports of environmental site assessments,
reviews, audits, investigations or similar evaluations, and any material
documents in the possession or control of the Company or any of its Subsidiaries
concerning (i) environmental conditions at any facilities or real property ever
owned, operated or leased by the Company, the Subsidiaries or any of their
respective predecessors in interest; or (ii) any environmental liability of the
Company, its Subsidiaries or any of their respective predecessors in interest
have been made available to the Purchasers.

(c) The representations and warranties expressly set forth in this Section 3.20
shall be the only representations and warranties, express or implied, written or
oral, with respect to the subject matter contained in this Section 3.20.

3.21 Assets.

(a) The Company and its Subsidiaries have good and marketable title to all of
its or their real or personal properties (whether tangible or intangible),
rights and assets, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, in each case, free and
clear of all Liens (other than Permitted Liens or as disclosed on
Schedule 3.21). The properties and assets owned and leased by the Company and
its Subsidiaries are sufficient to carry on their businesses as they are now
being conducted except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Company or a Subsidiary of the
Company has good and valid leasehold interests in all of its leased properties,
whether as lessee or sublessee (the “Leased Real Property”), in each case,
sufficient to conduct its respective businesses as currently conducted, free and
clear of all Liens (other than Permitted Liens), assuming the timely discharge
of all obligations owing under or related to Leased Real Property. Except as set
forth on Schedule 3.21(b), neither the Company nor any of its Subsidiaries owns
or has ever owned any real property.

3.22 Insurance. The Company and its Subsidiaries have and maintain in effect
policies of insurance covering the Company, its Subsidiaries or any of their
respective employees, properties or assets, including policies of life,
property, fire, workers’ compensation, products liability, directors’ and
officers’ liability and other casualty and liability insurance, that is in a
form and amount that is customarily carried by persons conducting business
similar to that of the Company and its Subsidiaries and which the Company
reasonably believes are adequate for the operation of its business. All such
insurance policies are in full force and effect, no written notice of
cancellation has been received by the Company as of the date hereof and, to the
Knowledge of the Company, no such notice is imminent, and there is no existing
default or event which, with the giving of notice or lapse of time or both,
would constitute a default, by any insured thereunder, except for such defaults
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. There is no material claim pending under any of such
policies as to which coverage has been denied or disputed by the underwriters of
such policies and there has been no threatened termination of any such policies,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

3.23 Material Contracts.

(a) Except as filed as an exhibit to the Company SEC Filings or as set forth on
Schedule 3.23, there are none of the following (each a “Material Contract”):

(i) Contracts restricting the payment of dividends upon, or the redemption,
repurchase or conversion of, the Convertible Preferred Stock or the Common Stock
issuable upon conversion thereof;

(ii) joint venture, partnership, limited liability or other similar Contract or
arrangement relating to the formation, creation, operation, management or
control of any partnership or joint venture that is material to the business of
the Company and its Subsidiaries, taken as a whole;

(iii) any Contract relating to the acquisition or disposition of any business,
stock or assets that (x) is material to the business of the Company and its
Subsidiaries, taken as a whole, other than in the ordinary course of business
consistent with past practice, or (y) has representations, covenants, escrows,
indemnities, purchase price payments, “earn-outs”, adjustments or other
obligations that are still in effect;

(iv) Contracts containing any covenant (x) limiting the right of the Company or
any of its Subsidiaries to engage in any line of business or in any geographic
area, or (y) prohibiting the Company or any of its Subsidiaries from engaging in
business with any Person or levying a fine, charge or other payment for doing
so;

(v) “material contracts” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the SEC, excluding any exhibits, schedules and annexes to such
material contracts that are not required to be filed with the SEC, and those
agreements and arrangements described in Item 601(b)(10)(iii)) with respect to
the Company and its Subsidiaries required to be filed with the SEC (the Material
Contracts, together with any lease, binding commitment, option, insurance
policy, benefit plan or other contract, agreement, instrument or obligation
(whether oral or written) to which the Company or any of its Subsidiaries may be
bound, the “Contracts”);

(vi) Contracts relating to indebtedness for borrowed money of the Company or any
of its Subsidiaries in an amount exceeding $250,000;

(vii) Contracts (other than the Transaction Agreements) that would be or purport
to be binding on the Purchasers or any of their Affiliates after the Closing;

(viii) Contracts with any Governmental Entity that imposes any material
obligation or restriction on the Company or any of its Subsidiaries, taken as a
whole; and

(ix) any material Contract with any current or former director, officer or
employee, or with any HRG Affiliate.

 

27



--------------------------------------------------------------------------------

(b) Each Material Contract is valid and binding on the Company (and/or each such
Subsidiary of the Company party thereto) and, to the Knowledge of the Company,
on each other party thereto, and is in full force and effect, and neither the
Company nor any of its Subsidiaries that is a party thereto, nor, to the
Knowledge of the Company, any other party thereto, is in breach of, or default
under, any such Material Contract, and no event has occurred that with notice or
lapse of time or both would constitute such a breach or default thereunder or
would result in the termination thereof or would cause or permit the
acceleration or other change of any right or obligation of the loss of any
benefit thereunder by the Company or any of its Subsidiaries, or, to the
Knowledge of the Company, any other party thereto, except for such failures to
be in full force and effect and such breaches and defaults that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

3.24 Right of First Refusal; Stockholders Agreement; Voting and Registration
Rights; and Related Party Transactions. Except as set forth on Schedule 3.24 or
as provided for in this Agreement or the other Transaction Agreements, no party
has any right of first refusal, right of first offer, right of co-sale,
preemptive right, anti-dilution right or other similar right regarding Equity
Securities of the Company. Except as set forth on Schedule 3.24, there are no
provisions of the Company’s organizational documents and no Material Contracts
other than the Certificate of Designation, this Agreement or the other
Transaction Agreements, which (a) may affect or restrict the voting rights of
the Purchasers with respect to the Preferred Shares in their capacity as
stockholders of the Company, (b) restrict the ability of the Purchasers, or any
successor thereto or assignee or transferee thereof, to transfer the Preferred
Shares, (c) would adversely affect the Company’s or the Purchasers’ right or
ability to consummate the transactions contemplated by this Agreement or comply
with the terms of the other Transaction Agreements or the Certificates of
Designation and the transactions contemplated hereby or thereby, (d) require the
vote of more than a majority of the Company’s issued and outstanding Common
Stock or require a separate class vote, voting together as a single class, to
take or prevent any corporate action (other than those matters expressly
requiring a different vote under the provisions of the DGCL) or (e) entitle any
party to nominate or elect any director of the Company or require any of the
Company’s stockholders to vote for any such nominee or other person as a
director of the Company. Except for the matters disclosed on Schedule 3.24 or as
described in the Company SEC Filings, no Affiliate of the Company or any of its
Subsidiaries and no officer or director (or equivalent) of the Company or any of
its Subsidiaries (or, to the Company’s Knowledge, any family member of any such
Person who is an individual or any entity in which any such Person or any such
family member thereof owns a material interest): (a) has any material interest
in any material asset owned or leased by the Company or any of its Subsidiaries
or used in connection with the business of the Company or (b) has engaged in or
is a party to any material transaction, arrangement or understanding with the
Company or any of its Subsidiaries (other than payments made to, and other
compensation provided to, officers and directors (or equivalent) in the ordinary
course of business).

3.25 Section 203 of DGCL. The Company has elected in its certificate of
incorporation not to be governed by Section 203 of the DGCL and no other state
takeover statute or similar regulation applies to or purports to apply to the
Transaction Agreements and the transactions contemplated hereby and thereby.

 

28



--------------------------------------------------------------------------------

3.26 No Other Representations and Warranties. Except for the representations and
warranties contained in Section 3 (including, or as qualified by, the Disclosure
Schedule), the Company makes no other representation or warranty, express or
implied, written or oral, and hereby, to the maximum extent permitted by
applicable Law, disclaims any such representation or warranty, whether by the
Company or any other Person, with respect to the Company or with respect to any
other information (including, without limitation, pro-forma financial
information, financial projections or other forward-looking statements) provided
to or made available to any Purchaser in connection with the transactions
contemplated hereby. Neither the Company nor any other Person will have or be
subject to any liability or indemnification obligation to any Purchaser or any
other Person resulting from any other express or implied representation or
warranty with respect to the Company, unless any such information is expressly
included in a representation or warranty contained in Section 3 or in an
applicable section of the Disclosure Schedule.

4. Representations and Warranties of the Purchasers. Except as set forth in
Section 4.10, each Purchaser represents and warrants, severally and not jointly,
to the Company as follows:

4.1 Organization. Such Purchaser is a legal entity duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization.

4.2 Authorization. Such Purchaser has all requisite corporate or other power to
enter into this Agreement and the other Transaction Agreements to which such
Purchaser is a party and to consummate the transactions contemplated by the
Transaction Agreements to which such Purchaser is a party and to carry out and
perform its obligations thereunder. All corporate or other action on the part of
such Purchaser or the holders of the capital stock or other equity interests of
such Purchaser necessary for the authorization, execution, delivery and
performance of the Transaction Agreements to which such Purchaser is a party has
been taken. Upon their respective execution by such Purchaser and the other
parties thereto and assuming that they constitute legal and binding agreements
of the Company, each of the Transaction Agreements to which such Purchaser is a
party will constitute a legal, valid and binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with its terms, except that
such enforceability (a) may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar Laws affecting or relating to
creditors’ rights generally, and (b) is subject to general principles of equity
(regardless of whether considered in a proceeding in equity or at Law).

4.3 No Conflict. The execution, delivery and performance of the Transaction
Agreements to which such Purchaser is a party by such Purchaser, the issuance of
the Preferred Shares and the Common Stock upon conversion of the Preferred
Shares in accordance with the Certificate of Designation and the consummation of
the other transactions contemplated hereby will not (i) conflict with or result
in any violation of any provision of the certificate of incorporation or by-laws
or other equivalent organizational document, in each case as amended, of such
Purchaser, (ii) result in any breach or violation of, or default (with or

 

29



--------------------------------------------------------------------------------

without notice or lapse of time, or both) under, require consent under, any
Contract binding upon such Purchaser or (iii) subject to the matters referred to
in Section 4.4, conflict with or violate any applicable Laws or any judgment,
order, injunction or decree issued by any Governmental Entity, except in the
case of each of clauses (i), (ii) and (iii) as would not, individually or in the
aggregate, be reasonably expected to materially delay or hinder the ability of
such Purchaser to perform its obligations under the Transaction Agreements (with
respect to each Purchaser, a “Purchaser Adverse Effect”).

4.4 Consents. No Consent of any Governmental Entity is required on the part of
such Purchaser in connection with (a) the execution, delivery or performance of
the Transaction Agreements to which such Purchaser is a party and the
consummation of the transactions contemplated hereby and thereby, and (b) the
issuance of the Preferred Shares or the issuance of the Common Stock upon
conversion of the Preferred Shares in accordance with the Certificate of
Designation, other than (i) those to be obtained, in connection with the
registration of the Preferred Shares under the Registration Rights Agreement,
under the applicable requirements of the Securities Act and any related filings
and approvals under applicable state securities Laws, (ii) such filings and
approvals as may be required by any federal or state securities Laws, including
compliance with any applicable requirements of the Exchange Act, and (iii) such
Consents the failure of which to make or obtain would not, individually or in
the aggregate, reasonably be expected to have a Purchaser Adverse Effect.

4.5 Brokers. Such Purchaser has not retained, utilized or been represented by
any broker or finder in connection with the transactions contemplated by this
Agreement whose fees the Company would be required to pay.

4.6 Purchase Entirely for Own Account. Such Purchaser is acquiring the Preferred
Shares for its own account solely for the purpose of investment, not as nominee
or agent, and not with a view to, or for sale in connection with, any
distribution of the Preferred Shares in violation of the Securities Act, and
such Purchaser has no present intention of selling, granting any participation
in, or otherwise distributing the same, in violation of the Securities Act. Such
Purchaser has no present agreement, undertaking, arrangement, obligation or
commitment providing for the disposition of the Preferred Shares.

4.7 Investor Status. Such Purchaser certifies and represents to the Company that
such Purchaser is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act. Such Purchaser’s financial
condition is such that it is able to bear the risk of holding the Preferred
Shares for an indefinite period of time and the risk of loss of its entire
investment. Such Purchaser has been afforded the opportunity to receive
information from, and to ask questions of and receive answers from the
management of, the Company concerning this investment so as to allow it to make
an informed investment decision prior to its investment and has sufficient
knowledge and experience in investing in companies similar to the Company so as
to be able to evaluate the risks and merits of its investment in the Company.

 

30



--------------------------------------------------------------------------------

4.8 Securities Not Registered.

(a) Such Purchaser understands that the Preferred Shares and the Conversion
Shares have not been approved or disapproved by the SEC or by any state
securities commission nor have the Preferred Shares or the Conversion Shares
been registered under the Securities Act, by reason of their issuance by the
Company in a transaction exempt from the registration requirements of the
Securities Act, and that the Preferred Shares and the Conversion Shares must
continue to be held by such Purchaser unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration. Such
Purchaser understands that the exemptions from registration afforded by Rule 144
under the Securities Act (“Rule 144”) (the provisions of which are known to it)
depend on the satisfaction of various conditions, and that, if applicable,
Rule 144 may afford the basis for sales only in limited amounts.

(b) The Preferred Shares and the Conversion Shares shall be subject to the
restrictions contained herein.

(c) It is understood that the Preferred Shares and the Conversion Shares, and
any securities issued in respect thereof or in exchange therefor, may bear one
or all of the legends set forth in Section 9.

4.9 Financing. Such Purchaser has (and at the Closing will have) an amount of
cash sufficient to enable it to consummate the transactions contemplated
hereunder (including the purchase of the Preferred Shares set forth next to such
Purchaser’s name on Annex A) on the terms and conditions set forth in this
Agreement.

4.10 Equity Securities of the Company and its Subsidiaries.

(a) Each of the Caspian Purchasers represent and warrant to the Company that no
Caspian Purchasers nor any of their Affiliates Beneficially Owns any Equity
Securities of the Company or any of its Subsidiaries, except, as of the Closing,
the Preferred Shares.

(b) Except as disclosed to the Company in writing on or prior to the date
hereof, the Imperial Purchaser represents and warrants to the Company that
neither the Imperial Purchaser nor any of its Affiliates Beneficially Owns any
Equity Securities of the Company or any of its Subsidiaries, except, as of the
Closing, the Preferred Shares.

4.11 Indebtedness. Except as disclosed to the Company in writing on or prior to
the date hereof, neither such Purchaser nor any of its Affiliates owns any debt
securities or other indebtedness issued by the Company or any of its
Subsidiaries.

5. Covenants.

5.1 Shares Issuable Upon Conversion. The Company will at all times have reserved
and available for issuance such number of shares of Common Stock as shall be
from time to time sufficient to permit the conversion in full of the outstanding
Preferred Shares into Common Stock, including as may be adjusted for share
splits, combinations or other similar transactions as of the date of
determination or due to the accrual of Accreting Dividends.

 

31



--------------------------------------------------------------------------------

5.2 Commercially Reasonable Efforts; Further Assurances.

(a) Upon the terms and subject to the conditions set forth in this Agreement,
each of the Purchasers and the Company shall use commercially reasonable efforts
to take, or cause to be taken, all actions, and to do, or cause to be done, and
to assist and cooperate with the other parties or parties hereto in doing, all
things reasonably necessary, proper or advisable under applicable Law to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement and the other Transaction
Agreements, including using commercially reasonable efforts to: (i) cause the
conditions to the applicable Closing set forth in Section 6 to be satisfied;
(ii) obtain all necessary actions or non-actions, waivers, consents, approvals,
orders and authorizations from Governmental Entities and make all necessary
registrations, declarations and filings with Governmental Entities; and
(iii) execute or deliver any additional instruments reasonably necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement and the other Transaction Agreements.

(b) Each party agrees to cooperate with each other and their respective
officers, employees, attorneys, accountants and other agents, and, generally, do
such other reasonable acts and things in good faith as may be reasonably
necessary to effectuate the transactions contemplated by this Agreement and the
other Transaction Agreements, subject to the terms and conditions hereof and
thereof and compliance with applicable Law, including taking reasonable action
to facilitate the filing of any document or the taking of reasonable action to
assist the other parties hereto in complying with the terms hereof and thereof.

5.3 Standstill.

(a) Each Purchaser hereby agrees that from the Closing until the date that is
three (3) years following the Closing (the “Standstill Period”), such Purchaser
shall not, and shall cause its Affiliates not to, directly or indirectly:

(i) except for Equity Securities of the Company received (1) by way of stock
splits, stock dividends, reclassifications, recapitalizations or other
distributions by the Company in respect of the Preferred Shares (or the Common
Stock issuable on conversion of the Preferred Shares), (2) pursuant to the
conversion of the Preferred Shares, (3) pursuant to Section 5.4, (4) by such
Purchaser by way of a transfer or sale from any other Purchaser, (5) by way of
an issuance by the Company, or (6) upon the exercise or conversion of any
convertible or exercisable Equity Securities of the Company received pursuant to
the foregoing sub-clauses (1), (2), (3), (4) or (5), (x) acquire (directly or
indirectly, by purchase or otherwise) any Equity Securities of the Company or
(y) authorize or make a tender offer, exchange offer or other offer or proposal,
whether oral or written, to acquire (directly or indirectly, by purchase or
otherwise) Equity Securities of the Company, in each case, if such acquisition
(together with any other Equity Securities of the Company previously acquired)
would result in such Purchaser and its Affiliates Beneficially Owning (on an as
converted basis) an amount of Common Stock equal to or greater than fifteen
percent (15%) of the Company’s issued and outstanding Common Stock (assuming the
conversion of the Preferred Shares held by such Purchaser and its Affiliates);

 

32



--------------------------------------------------------------------------------

(ii) except indirectly as a result of ownership of Equity Securities of the
Company acquired hereunder at any Closing or thereafter in accordance with
Section 5.3(a)(i), (x) acquire (directly or indirectly, by purchase or
otherwise) any Equity Securities of any Subsidiary of the Company or
(y) authorize or make a tender offer, exchange offer or other offer or proposal,
whether oral or written, to acquire (directly or indirectly, by purchase or
otherwise) Equity Securities of any Subsidiary of the Company, in each case if
such acquisition (together with any other Equity Securities of any Subsidiary of
the Company previously acquired) would result in such Purchaser and its
Affiliates Beneficially Owning (on an as converted basis) an amount of any such
Subsidiary’s common stock equal to or greater than fifteen percent (15%) of such
Subsidiary’s issued and outstanding common stock (assuming conversion of any
Equity Securities that is convertible into common stock held by such Purchaser
and its Affiliates);

(iii) make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote (as such terms are used in the rules of the
SEC), or seek to advise or influence any Person (other than (x) such Purchaser
or its Affiliates or (y) in accordance with and consistent with the
recommendation of the Board) with respect to the voting of any Voting Stock;

(iv) authorize or commence any tender offer or exchange offer for shares of
Voting Stock (for the avoidance of doubt, tendering into any tender offer or
exchange offer not otherwise violating this clause this Section 5.3(a)(iv) will
not violate this Section 5.3(a)(iv));

(v) form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Exchange Act, for the purpose of voting, acquiring,
holding, or disposing of any Voting Stock;

(vi) submit to the Board a written proposal for or offer of (with or without
conditions), any merger, recapitalization, reorganization, business combination
or other extraordinary transaction involving the Company or any Subsidiary
thereof or any of the securities or assets, or make any public announcement with
respect to such proposal or offer;

(vii) request the Company or any of its Affiliates, directly or indirectly, to
amend or waive any provision of this Section 5.3; or

(viii) enter into any arrangements with any third party concerning any of the
foregoing.

(b) If, at any time prior to the termination of the Standstill Period, (i) the
Company has entered into a definitive agreement, the consummation of which would
result in a Change of Control, (ii) any Person shall have commenced and not
withdrawn a bona fide public tender or exchange offer which if consummated would
result in a Change of Control and the Board has not recommended that the
stockholders of the Company reject such offer within the time period
contemplated by Rule 14e 3 under the Exchange Act, or (iii) the Company

 

33



--------------------------------------------------------------------------------

files or consents to the filing against the Company of a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, insolvency,
reorganization or other similar Law, makes an assignment for the benefit of
creditors or consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to the Company or with respect to
any substantial part or its property, then, in each case, for so long as such
condition continues to apply, the limitation on the actions described in
clauses (iii), (iv), (v), (vi), (vii) and (viii) of Section 5.3(a) (and any
related acquisition of Beneficial Ownership by such Purchaser and/or their
Affiliates) shall not be applicable to such Purchaser.

(c) Anything in this Section 5.3 to the contrary notwithstanding, this
Section 5.3 shall not be construed to prohibit or restrict (i) any actions taken
by any designee, nominee or appointee on the Board, in their capacities as a
member of the Board and in compliance with and subject to his or her fiduciary
duties as a member of the Board or (ii) the Purchaser from making non-public
suggestions, recommendations and proposals regarding the future management of,
or business plans of, the Company to the Company’s management or its Board, in
each case that would not require any Person to publicly disclose such
suggestions, recommendations or proposals.

5.4 Securities Participation Rights.

(a) For so long as a Purchaser (together with its Affiliates) owns at least 50%
of the aggregate number of Preferred Shares issued to such Purchaser and its
Affiliates at the Closing (or the Common Stock issued upon conversion thereof),
the Company shall not issue, or agree to issue, any Equity Securities
(including, without limitation, any Preferred Stock) of the Company to any
Person unless the Company offers such Purchaser (together with its Affiliates)
the right (the “Securities Participation Right”) to purchase in the aggregate
(i) subject to the following clause (ii), up to the number of such Equity
Securities of the Company (the “Securities Participation Amount”) equal to the
product of (x) the total number of such offered shares of Equity Securities of
the Company multiplied by (y) such Purchaser’s Participation Rights Fraction, or
(ii) in the event that the Equity Securities of the Company issued are preferred
stock that are not convertible into Common Stock (or Equity Securities of the
Company that are convertible into Common Stock) and non-voting (treating
preferred stock that is entitled to elect no more than two directors upon a
default resulting from the failure to pay six (6) or more consecutive quarterly
dividends as non-voting for this purpose) (“Non-Convertible Preferred
Securities”), up to such Purchaser’s Non-Convertible Preferred Participation
Amount, at the same price per security (payable in cash, except to the extent
that the consideration for such issuance is an exchange of Convertible Preferred
Stock) and otherwise upon the same terms and conditions as those offered to such
Person in accordance with the procedures set forth in this Section 5.4; provided
that the Securities Participation Rights shall not be applicable to the issuance
of the following Equity Securities of the Company: (i) an underwritten
registered public offering of Common Stock for cash (which shall exclude for
this purpose any registered direct offering to one or more purchasers (other
than to or through brokers, dealers, underwriters or market makers, in each case
purchasing for resale to investors) in an aggregate amount greater than the
lesser of $5 million and 1% of the shares the Company’s Common Stock then
outstanding), (ii) an issuance of equity or equity linked securities pursuant to
any director, officer or employee compensation arrangements that is permitted,
or not prohibited by, the Certificate of Designation or any issuance of equity
or equity linked securities

 

34



--------------------------------------------------------------------------------

pursuant to the existing terms of any such arrangements in effect as of the
Closing Date, (iii) an issuance of equity to a seller, or in the case of a
merger, the shareholders of the target company, and the employees or officers of
any target company in connection with a bona fide merger, business combination
transaction or acquisition of stock or assets outside of the ordinary course
(other than any issuance to an Affiliate in connection thereof), (iv) a
conversion of shares of one class of capital stock of the Company into shares of
another class of capital stock of the Company in accordance with the terms of
such securities, (v) a stock split or other subdivision or combination, or a
stock dividend made to all holders on a pro rata basis of any Equity Securities
of the Company or (vi) an issuance of Equity Securities of the Company that is
incidental to and is issued as part of a debt financing from a bank,
institutional lender or similar financial institution. For purposes of clarity,
the parties agree that the issuance of Conversion Shares shall not be subject to
the Securities Participation Rights. In no event will any Convertible Preferred
Stock, Series A Convertible Preferred Stock or Series A-1 Convertible Preferred
Stock (or any Common Stock issuable in connection with the conversion of any
Convertible Preferred Stock, Series A Convertible Preferred Stock or Series A-1
Convertible Preferred Stock) issued in connection with or as a result of
accretions to the face amount of, or payments in kind with respect to, any
Convertible Preferred Stock, Series A Convertible Preferred Stock, Series A-1
Convertible Preferred Stock or Equity Securities of the Company outstanding on
the Closing or otherwise permitted to be issued, or not prohibited, by the
Certificate of Designation be subject to the Securities Participation Rights. A
Purchaser shall be entitled to apportion or assign its Securities Participation
Amount or Non-Convertible Preferred Participation Amount in such proportions as
it deems appropriate, among itself, its Affiliates, and to any other Purchaser,
provided that the total amount of Non-Convertible Preferred Participation Amount
that the Purchasers shall be entitled to purchase in the aggregate pursuant to
this section shall not exceed 8% of the aggregate amount of Non-Convertible
Preferred Securities issued in such transaction.

(b) Securities Participation Rights Process.

(i) The Company shall send a written notice (the “Securities Participation
Rights Notice”) to each Purchaser stating the number of Equity Securities of the
Company to be offered, a description of the terms of such Equity Securities of
the Company if not Common Stock, the price and terms on which it proposes to
offer such Equity Securities of the Company (including a description of any
non-cash consideration sufficiently detailed to permit a valuation thereof), and
a reference to such Purchaser’s Securities Participation Rights hereunder.

(ii) Within ten (10) Business Days after the delivery of the Securities
Participation Rights Notice, each such Purchaser may elect by written notice to
the Company (the “Securities Exercise Notice”) to purchase such Equity
Securities of the Company, at the price and on the terms specified in the
Securities Participation Rights Notice (or, if such price includes non-cash
consideration, an amount of cash equal to the fair market value of such non-cash
consideration, except to the extent that the consideration for such issuance is
an exchange of Convertible Preferred Stock), up to (i) such Purchaser’s
Securities Participation Amount or, (ii) in the event that the offered
securities are preferred securities that are not convertible into Common Stock
or Equity Securities of the Company that are convertible into Common Stock, up
to such Purchaser’s Non-Convertible Preferred Participation Amount (or, in the
case of each of the foregoing clauses (i) and (ii), such higher amount as has
been

 

35



--------------------------------------------------------------------------------

assigned to such Purchaser by any other Purchaser in accordance with
Section 5.4(a) hereof). A Securities Exercise Notice shall constitute a binding
agreement of such Purchaser to purchase the amount of Equity Securities of the
Company so specified at the price and other terms set forth in the Securities
Participation Rights Notice (subject to the form, terms and conditions of the
definitive documentation thereof being reasonable satisfactory to such
Purchaser). Assuming delivery of the Securities Participation Rights Notice in
accordance with the terms hereof, the failure of any such Purchaser to respond
within such ten (10) Business Day period shall be deemed a waiver of such
Purchaser’s rights under this Section 5.4 with respect to the offering described
in the applicable Securities Participation Rights Notice. Notwithstanding
anything to the contrary herein, at any time prior to the issuance of the Equity
Securities of the Company (whether or not a Securities Exercise Notice shall
have been delivered), the Company may elect (in its sole discretion), upon
written notice to the applicable Purchasers, not to issue such Equity Securities
of the Company and rescind, in such event, the applicable Securities
Participation Rights Notice without liability to any Person hereunder.

(iii) Subject to the last sentence of this Section 5.4(b)(iii), the Company may
offer the Equity Securities of the Company specified in the Securities
Participation Rights Notice in excess of the Securities Participation Amount, if
any, to any Person or Persons at a price not less than, and on terms no more
favorable to such offerees than, those set forth in such Securities
Participation Rights Notice, at any time after the Securities Participation
Rights Notice is sent but on or before the 90th day after the Securities
Participation Rights Notice was sent. In addition, during the period beginning
ten (10) Business Days after the Securities Participation Rights Notice was sent
and ending on the 90th day after the Securities Participation Rights Notice was
sent, the Company may offer any Equity Securities of the Company of the
Securities Participation Amount that are not timely elected to be purchased by
the applicable Purchasers in accordance herewith to any other Person or Persons,
provided that if such Equity Securities of the Company are to be offered at a
price less than, or on terms materially more favorable to such offerees than,
those specified in the Securities Participation Rights Notice, the Company shall
promptly notify the applicable Purchasers in writing of such modified terms and
such Purchasers shall have five (5) Business Days after the receipt of such
notice in which to elect to purchase the Securities Participation Amount of such
Equity Securities of the Company at the price and on the terms specified in such
subsequent notice.

(iv) The closing of the purchase of Equity Securities of the Company by each
Purchaser pursuant to this Section 5.4(b) shall occur as promptly as practicable
following delivery of the Securities Exercise Notice to the Company by all
Purchasers; provided that such closing shall be subject to and shall occur not
earlier than the later of (x) concurrently with the closing of the purchase of
Equity Securities of the Company by such offeree and (y) ten (10) Business Days
after delivery of the Securities Exercise Notice by each Purchaser to the
Company. The closing of the purchase of Equity Securities of the Company by the
applicable Purchasers pursuant to this Section 5.4(b) shall also be subject to
the receipt of any necessary regulatory approvals, the expiration of any
required waiting periods and applicable Law.

(v) Notwithstanding anything to the contrary contained in this Agreement, in the
event any Purchaser would be required to file any Notification and Report Form
pursuant to the HSR Act as a result of the purchase of Equity Securities of the
Company by

 

36



--------------------------------------------------------------------------------

such Purchaser pursuant to this Section 5.4, the closing of such purchase by
such Purchaser shall be delayed (in whole, or at the option of such Purchaser,
only to the extent necessary to avoid a violation of the HSR Act), until such
Purchaser shall have made such filing under the HSR Act and such Purchaser shall
have received early termination clearance in respect thereof or the waiting
period in connection with such filing under the HSR Act shall have expired. In
such circumstances such Purchaser shall use commercially reasonable efforts to
make such filing and obtain such clearance or expiration of such waiting period
as promptly as reasonably practical and the Company shall use commercially
reasonable efforts to make all required filings and reasonably cooperate with
and assist such holder in connection with the making of such filing and
obtaining such clearance or expiration of such waiting period.

5.5 Hedging Restrictions. Each Purchaser agrees that, during the Hedging
Limitation Period, it shall not, and shall cause each of its Affiliates not to,
enter into any Hedging Agreement with respect to the Common Stock, the
Convertible Preferred Stock, the Series A Convertible Preferred Stock, the
Series A-1 Convertible Preferred Stock or the equity securities of any
Subsidiary of the Company that are traded on a national securities exchange or
the OTCQB. For the avoidance of doubt, following the Hedging Limitation Period,
nothing in this Section 5.5 shall prohibit such Purchaser or its Affiliates from
entering into any Hedging Agreement with respect to the Common Stock, the
Convertible Preferred Stock, the Series A Convertible Preferred Stock, the
Series A-1 Convertible Preferred Stock or the equity securities of any
Subsidiary of the Company, including any transactions involving an index-based
portfolio of securities that includes Common Stock or the equity securities of
any Subsidiary of the Company (regardless of the value of such Common Stock or
equity securities of any Subsidiary of the Company in such portfolio relative to
the total value of the portfolio of securities) or involving the purchase or
sale of derivative securities or any short sale of the Common Stock or the
equity securities of any Subsidiary of the Company.

5.6 Form 8-K. The Company shall, promptly following the date hereof (but in any
event within the time period required by the rules and regulations of the SEC),
file a Current Report on Form 8-K, disclosing the material terms of the
transactions contemplated hereby and filing the Transaction Agreements as
exhibits thereto, provided that the Company shall afford the Purchasers with
reasonable opportunity to review and comment on such Current Report on Form 8-K
prior to the filing thereof.

5.7 Tax Characterization. Unless otherwise required by a “determination”, as
defined in Section 1313(a) of the Code, the parties agree to treat the
Convertible Preferred Stock as stock other than preferred stock for U.S.
federal, and to the extent applicable, state and local income tax purposes.

5.8 Confidential Information.

(a) Each Purchaser recognizes that Confidential Information may have been and
may be disclosed to such Purchaser by the Company or any of its Subsidiaries.
Each Purchaser shall not engage in the unauthorized use, and shall cause its
Affiliates not to engage in the unauthorized use, or make any unauthorized
disclosure to any third party, of any Confidential Information without the prior
written consent of the Company and shall use due care to ensure that such
Confidential Information is kept confidential, including by treating such
information as

 

37



--------------------------------------------------------------------------------

such party would treat its own Confidential Information. Notwithstanding the
foregoing, the Purchasers shall have the right to share any Confidential
Information with any of their Representatives, each of whom shall be required to
agree to keep confidential such Confidential Information to the extent required
of the Purchaser under this Section 5.8. As used herein, “Confidential
Information” means all information, knowledge, systems or data relating to the
business, operations, finances, policies, strategies, intentions or inventions
of the Company and/or its Subsidiaries (including any of the terms of this
Agreement) from whatever source obtained, except for any such information,
knowledge, systems or data which (i) has become publicly known and made
generally available through no wrongful act of such Purchaser, (ii) has been
rightfully received by such Purchaser from a third party who, to the knowledge
of such Purchaser, is not bound any obligations of confidentiality with respect
to such information, knowledge, systems or data, (iii) is independently
developed by such Purchaser without use of Confidential Information, (iv) is
already known by or is already in the possession of such Purchaser or any of its
Affiliates prior to the date hereof, or (v) subject to the obligations set forth
in Section 5.8(b), is required by law, court order, subpoena, stock exchange,
self-regulatory organization, governmental agency, or regulatory body to be
disclosed.

(b) If any Purchaser is requested to disclose any Confidential Information by
any Governmental Entity or for any regulatory reason, such Purchaser will
promptly notify the Company, as is reasonably practicable and legally
permissible under the circumstances, to permit it to seek a protective order or
take other action that the Board in its discretion deems appropriate, and such
Purchaser will cooperate in any such efforts to obtain a protective order or
other reasonable assurance that confidential treatment will be accorded such
Confidential Information, at the Company’s sole cost and expense. If, in the
absence of a protective order, such Purchaser is compelled to disclose any such
information in any proceeding or pursuant to legal process, such Purchaser may
disclose to the party compelling disclosure only the part of such Confidential
Information as is required to be disclosed (in which case, prior to such
disclosure, such Purchaser will advise and, if requested by the Board, consult
with the Company and its counsel as to such disclosure and the nature and
wording of such disclosure) and such Purchaser will use its commercially
reasonable efforts to obtain confidential treatment therefor. Notwithstanding
the foregoing, the Purchaser shall not be required to notify the Company if it
is required to disclose Confidential Information pursuant to a routine
regulatory inquiry or blanket document request, not targeting the Company or the
Board.

6. Conditions Precedent.

6.1 Conditions to the Obligation of the Purchasers to Consummate the Closing.
The obligations of the Purchasers to consummate the transactions to be
consummated at the Closing, and to purchase and pay for the Preferred Shares
pursuant to this Agreement, are subject to the satisfaction of the following
conditions precedent:

(a) the Company shall have filed with the Secretary of State of the State of
Delaware the Certificate of Designation;

(b) the Company shall have executed and delivered the Registration Rights
Agreement; and

(c) the Company shall have delivered to the Purchasers a certificate dated as of
the Closing Date to the effect that each of the conditions specified in
Section 6.1 has been satisfied (“Closing Certificate”).

 

38



--------------------------------------------------------------------------------

6.2 Conditions to the Obligation of the Company to Consummate the Closing. The
obligation of the Company to consummate the transactions to be consummated at
the Closing, and to issue and sell to the Purchasers the Preferred Shares
pursuant to this Agreement, is subject to the satisfaction of the following
conditions precedent:

(a) each Purchaser shall have executed and delivered each Transaction Agreement
to which such Purchaser is a party; and

(b) the Certificate of Designation shall have been duly filed and accepted by
the Secretary of State of the State of Delaware.

7. Additional Covenants.

7.1 Board Observer Rights.

(a) Subject to the limitations set forth in this Section 7.1, effective
immediately following the Closing and for so long as the Caspian Purchasers own
at least 35% of the Preferred Shares in the aggregate issued to the Caspian
Purchasers at the Closing (or the Common Stock issued upon conversion thereof),
the Caspian Purchasers (along with their Affiliates) shall have the right to
appoint one non-voting observer to the Board, any committee of the Board and to
the board of directors (or equivalent governing body) of any Wholly Owned
Subsidiary and to any committees thereof (the “Purchaser Board Observer”). For
the avoidance of doubt, no Purchaser Board Observer (x) will have any rights to
vote or (y) be counted for quorum purposes, in each case, with respect to any
meeting of a board of directors or equivalent managing body (including any
committees thereof). Additionally, the Company will use commercially reasonable
efforts to request that the Caspian Purchasers be permitted to appoint a
Purchaser Board Observer to the board of directors or equivalent managing body
(including any committees thereof) of any Subsidiary of the Company that is not
a Wholly Owned Subsidiary.

(b) The Purchaser Board Observer shall be entitled to observe all meetings of
the board of directors (or equivalent governing body) and board committees of
the Company (or the relevant Subsidiary of the Company) in person and shall
receive reasonable prior written notice of all meetings of the board of
directors (or equivalent governing body) and committees thereof in the same
manner as notice is provided to members of such board of directors (or
equivalent managing body) or committees thereof. The Purchaser Board Observer
shall be provided with all of the information that is provided to the Board or
the board of directors (or equivalent managing body) of the Company’s
Subsidiaries, or to any committees of the Board or the board of directors (or
equivalent managing body) of any of the Company’s Subsidiaries, or any member of
any of the foregoing in their capacity as a director or committee member, as the
case may be, at the same time and in the same manner as such information is
provided to such board of directors (or equivalent managing body) or committee
or any member thereof in their capacity as such and the Purchaser Board Observer
shall be provided with any

 

39



--------------------------------------------------------------------------------

written information prepared by the management of the Company or the applicable
Subsidiary and distributed to the members of independent committees thereof and
any written information provided by or on behalf of such independent committees
to the Board or the board of directors of the applicable Subsidiary or any
member of either of the foregoing in their capacity as such (in each case, at
the same time and in the same manner as such written information is distributed
to the members of such independent committees or any such member), provided that
such Purchaser shall cause the Purchaser Board Observer to keep all such
information confidential (such confidentiality obligations to be on customary
terms and conditions and no more restrictive than the confidentiality
obligations imposed on directors). The Company and its Subsidiaries shall not
establish or employ committees with the purpose or effect of circumventing the
rights of the Purchaser Board Observer established in this Section 7.1.
Notwithstanding the foregoing, the Purchaser Board Observer may be prohibited
from attending a meeting of a board of directors (or equivalent governing body)
or any committees thereof of the Company or its Subsidiaries or receiving
information to preserve any attorney-client privilege or other privilege or to
prevent any breach of contract with any third party regarding non-disclosure,
provided that the Company (or relevant Subsidiary) is advised by nationally
recognized outside legal counsel that taking such action is necessary to
preserve any such privilege or avoid breaching such Specified Non-Disclosure
agreement.

7.2 Material Non-Public Information. If, at any time, a Purchaser has notified
the Company in writing that it does not want to receive any material nonpublic
information regarding the Company and its Subsidiaries, the Company shall
thereafter not disclose material nonpublic information to such Purchaser, or to
advisors to or representatives of such Purchaser (in their capacity as such)
until such time as such Purchaser may again request in writing to receive such
information; provided, that this Section 7.2 shall not apply to the Caspian
Purchasers if the Caspian Purchasers are exercising their right to appoint a
Purchaser Board Observer.

7.3 Information Rights. For so long as a Purchaser and its Affiliates
collectively own at least seven and a half percent (7.5%) of the issued and
outstanding shares of Common Stock (assuming conversion of any Preferred Shares
they own), whether or not the Company is required to file any forms, reports or
documents with the SEC, the Company shall deliver to each such Purchaser all
quarterly and annual financial information that would be required to be
contained in a filing with the SEC on Form 10-Q or Form 10-K, as applicable, if
the Company were required to file such Form with the SEC and, with respect to
the annual information only, a report thereon by the Company’s independent
registered accountants. Notwithstanding the foregoing, the Company’s obligation
under this Section 7.3 to deliver the foregoing information shall be deemed to
have been satisfied upon the filing of the abovementioned forms, reports and
documents with the SEC in accordance with applicable Laws.

8. Transfer Restrictions. Each Purchaser understands and agrees that the
Preferred Shares and any Conversion Shares may be offered, resold, pledged or
otherwise transferred only (a) in a transaction not involving a public offering,
(b) pursuant to an exemption from registration under the Securities Act provided
by Rule 144 thereunder (if available), (c) pursuant to an effective registration
statement under the Securities Act, (d) to the Company or one of its
Subsidiaries, (e) to any Affiliate of such Purchaser (provided such Person is an
institutional

 

40



--------------------------------------------------------------------------------

investor) or (f) to any other holder of shares of Convertible Preferred Stock
and to any Affiliates thereof (provided such Person is an institutional
investor); in each of cases (a) through (e) in accordance with any applicable
state and federal securities laws; provided that as a condition precedent to a
transfer of any Preferred Shares or Conversion Shares to an Affiliate of a
Purchaser pursuant to clause (e), any such Affiliate shall assume, on a several
and not joint basis, all then continuing obligations of such Purchaser hereunder
pursuant to a written agreement reasonably acceptable to the Company. Any
purported transfer of Preferred Shares or Conversion Shares other than in
compliance with the terms hereof shall be void ab initio.

9. Legends; Securities Act Compliance.

9.1 Legend. Each certificate representing the Preferred Shares and each
certificate representing Conversion Shares will bear a legend conspicuously
thereon to the following effect:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT
BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNLESS THE SAME ARE REGISTERED AND QUALIFIED IN ACCORDANCE WITH THE SAID ACT AND
ANY OTHER APPLICABLE STATE SECURITIES LAWS OR SUCH OFFER, SALE, TRANSFER OR
OTHER DISPOSITION IS EXEMPT FROM REGISTRATION UNDER SUCH ACT AND ANY OTHER
APPLICABLE STATE SECURITIES LAWS.”

9.2 Termination of 1933 Act Legend. The requirement imposed by Section 9.2
hereof shall cease and terminate as to any particular Preferred Shares (a) when,
in the opinion of counsel reasonably acceptable to the Company, such legend is
no longer required in order to assure compliance by the Company with the
Securities Act or (b) when such Preferred Shares have been effectively
registered under the Securities Act or transferred pursuant to Rule 144.
Wherever (x) such requirement shall cease and terminate as to any Preferred
Shares or (y) such Preferred Shares shall be transferable under paragraph (b)(1)
of Rule 144, the holder thereof shall be entitled to receive from the Company,
without expense, new certificates not bearing the legend set forth in
Section 9.2 hereof.

10. Indemnification; Survival.

10.1 Company Indemnification. The Company shall defend, indemnify, exonerate and
hold free and harmless each Purchaser and its Affiliates and their respective
directors, officers and employees (each, a “Purchaser Indemnified Party” and,
collectively, the “Purchaser Indemnified Parties”) from and against any and all
Losses actually incurred by such Indemnified Parties that arise out of, or
result from: (i) any inaccuracy in or breach of the Company’s representations or
warranties in this Agreement or the Closing Certificates or (ii) the Company’s
breach of its agreements or covenants in this Agreement.

 

41



--------------------------------------------------------------------------------

10.2 Survival of Representations and Warranties; Covenants. The representations
and warranties contained herein shall survive until the earlier of (i) 5:00 p.m.
EDT on the twenty four (24) month anniversary of the Closing or (ii) the date
that the Public Float Hurdle (as such term is defined in the Certificate of
Designation) is met but in any event for a minimum of fifteen (15) months
following the Closing, other than the representations and warranties set forth
in Sections 3.1, 3.2, 3.3, and 3.4, which shall survive indefinitely. For the
avoidance of doubt, all other covenants, agreements and obligations contained in
this Agreement shall survive indefinitely (unless a different period is
specifically provided for pursuant to the provisions of this Agreement expressly
relating thereto).

10.3 Purchaser Indemnification. Each Purchaser, severally and not jointly, shall
defend, indemnify, exonerate and hold free and harmless the Company and its
Affiliates and their respective directors, officers and employees (each a
“Company Indemnified Party” and collectively, the “Company Indemnified Parties”)
from and against any and all Losses actually incurred by such Company
Indemnified Parties that arise out of, or result from: (i) any inaccuracy in or
breach of such Purchaser’s representations or warranties in this Agreement
(which breach and any resulting Losses shall be determined for purposes of this
Section 10.3 without giving effect to any qualification as to “materiality”,
“Material Adverse Effect” or words of like meaning set forth therein) or
(ii) such Purchaser’s breach of its agreements or covenants in this Agreement.

10.4 Limitations. Notwithstanding anything in this Agreement to the contrary,
(i) no indemnification claims for Losses shall be asserted by the Purchaser
Indemnified Parties under Section 10.1 (other than indemnification claims for
Losses with respect to the representations and warranties set forth in
Sections 3.1, 3.2, 3.3, 3.4, 3.15 and 3.18, (the foregoing referred to as the
“Company Fundamental Representations”) or based on Fraud) or by the Company
Indemnified Parties under Section 10.3 (other than indemnification claims for
Losses with respect to the representation and warranties set forth in
Section 4.1, 4,2, 4.5, and 4.7 or based on Fraud), unless and until (x) the
aggregate amount of Losses that would otherwise be payable under Section 10.1 or
Section 10.3, as applicable, exceeds $500,000 (the “Basket Amount”), whereupon
the Purchaser Indemnified Party or Company Indemnified Party, as applicable,
shall be entitled to receive only amounts for Losses in excess of the Basket
Amount or (y) Losses have been asserted against such Person in accordance with
this Section 10.4, and (ii) the aggregate liability of the Company or any
Purchaser for Losses under Section 10.1 or Section 10.3, as applicable, shall in
no event exceed the applicable Preferred Share Purchase Price.

10.5 Procedures. A party entitled to indemnification hereunder (each, an
“Indemnified Party”) shall give written notice to the party from whom
indemnification is sought (the “Indemnifying Party”) of any claim with respect
to which it seeks indemnification promptly after the discovery by such
Indemnified Party of any matters giving rise to a claim for indemnification
hereunder; provided, that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 10 unless and to the extent that the Indemnifying Party shall
have been materially prejudiced by the failure of such Indemnified Party to so
notify such party. Such notice shall describe in reasonable detail such claim.
In case any such action, suit, claim or proceeding is brought against an
Indemnified Party, the Indemnifying Party shall be entitled to assume and
conduct the

 

42



--------------------------------------------------------------------------------

defense thereof, with counsel reasonably satisfactory to the Indemnified Party
unless (i) such claim seeks remedies, in addition to or other than, monetary
damages that are reasonably likely to be awarded, (ii) such claim involves a
criminal proceeding or (iii) counsel to the Indemnified Party advises such
Indemnifying Party in writing that such claim involves a conflict of interest
that would reasonably be expected to make it inappropriate for the same counsel
to represent both the Indemnifying Party and the Indemnified Party. If any one
of the foregoing clauses (i) through (iii) applies, the Indemnified Party shall
be entitled to retain its own counsel at the cost and expense of the
Indemnifying Party (except that the Indemnifying Party shall only be liable for
the legal fees and expenses of one law firm for all Indemnified Parties, taken
together with respect to any single action or group of related actions, other
than local counsel). If the Indemnifying Party assumes the defense of any claim,
the Indemnified Party shall nevertheless be entitled to hire, at its own
expense, separate counsel and participate in the defense thereof; provided, that
all Indemnified Parties shall thereafter deliver to the Indemnifying Party
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the claim, and each Indemnified Party shall
reasonably cooperate in the defense or prosecution of such claim. Such
reasonable cooperation shall include the retention and (upon the Indemnifying
Party’s reasonable request) the provision to the Indemnifying Party of records
and information that are reasonably relevant to such claim, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. The Indemnifying Party shall not
be liable for any settlement of any action, suit, claim or proceeding effected
without its prior written consent (not to be unreasonably withheld, conditioned
or delayed). The Indemnifying Party further agrees that it will not, without the
Indemnified Party’s prior written consent (which shall not be unreasonably
withheld, conditioned or delayed), settle or compromise any claim or consent to
entry of any judgment in respect thereof in any pending or threatened action,
suit, claim or proceeding in respect of which indemnification has been sought or
may be hereunder unless such settlement or compromise includes an unconditional
release of such Indemnified Party from all liability arising out of such action,
suit, claim or proceeding and is solely for monetary damages.

10.6 Additional Limitations. Notwithstanding anything contained herein to the
contrary, “Losses” shall not include (i) any Losses to the extent such Losses
could not have been reasonably foreseen by the parties as of the Closing, and
(ii) punitive damages, except to the extent payable by an Indemnified Party to a
third party. No party hereto shall be obligated to indemnify any other Person
with respect to any representation, warranty, covenant or condition specifically
waived in writing by any other party on or prior to the applicable Closing.

10.7 Exclusive Remedies. Notwithstanding anything to the contrary herein, other
than in the case of Fraud, the provisions of Section 10 and Section 12.6 shall
be the sole and exclusive remedies of parties under this Agreement following the
Closing for any and all breaches or alleged breaches of any representations or
warranties, covenants or agreements of the parties contained in this Agreement.
For the avoidance of doubt, this Section 10 shall not prevent the parties from
obtaining specific performance or other non-monetary remedies in equity or at
Law pursuant to Section 12.6 of this Agreement and shall not limit other
remedies that may be available to the parties under any of the Transaction
Agreements (other than this Agreement).

 

43



--------------------------------------------------------------------------------

11. Termination.

11.1 Conditions of Termination. Notwithstanding anything to the contrary
contained herein, this Agreement may be terminated at any time before the
Closing by either the Company, on the one hand, or any Purchaser, on the other
hand, if the Closing shall not have occurred on or prior to 5:00 p.m., New York
time, on the date hereof.

11.2 Effect of Termination. In the event of any termination pursuant to
Section 11.1 hereof, this Agreement shall become null and void and have no
further effect, with no liability on the part of the Company or any Purchaser,
or their directors, partners, members, employees, affiliates, officers,
stockholders or agents or other representatives, with respect to this Agreement,
except for the terms of this Section 11.2 and Section 12 (Miscellaneous
Provisions), which shall survive the termination of this Agreement.

12. Miscellaneous Provisions.

12.1 Public Statements or Releases. Neither the Company nor any Purchaser shall
make any public release or announcement with respect to the existence or terms
of this Agreement or the transactions provided for herein without the prior
approval of the other parties, which shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, nothing in this
Section 12.1 shall prevent any party from making any public release required (in
the exercise of its reasonable judgment) in order to satisfy its obligations
under law or under the rules or regulations of any United States national
securities exchange, in which case the party or parties, as applicable, required
to make the release or announcement shall, to the extent reasonably practicable,
allow the other party or parties, as applicable, reasonable time to comment on
such release or announcement in advance of such issuance.

12.2 Interpretation. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement will refer to this Agreement as a
whole and not to any particular provision of this Agreement, and section and
subsection references are to this Agreement unless otherwise specified. The
headings in this Agreement are included for convenience of reference only and
will not limit or otherwise affect the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.” The phrases “the date of this Agreement,” “the date hereof” and
terms of similar import, unless the context otherwise requires, will be deemed
to refer to the date set forth in the first paragraph of this Agreement. The
meanings given to terms defined herein will be equally applicable to both the
singular and plural forms of such terms. All matters to be agreed to by any
party hereto must be agreed to in writing by such party unless otherwise
indicated herein. Except as specified otherwise herein, references to
agreements, policies, standards, guidelines or instruments, or to statutes or
regulations, are to such agreements, policies, standards, guidelines or
instruments, or statutes or regulations, as amended or supplemented from time to
time (or to successors thereto). All references herein to the Subsidiaries of a
Person shall be deemed to include all direct and indirect Subsidiaries of such
Person, unless otherwise indicated or the context otherwise requires. The
parties hereto agree that they have been represented by counsel during the
negotiation and execution of the Transaction Agreements and, therefore, waive
the application of any Law, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

 

44



--------------------------------------------------------------------------------

12.3 Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be deemed delivered (a) three
(3) Business Days after being sent by registered or certified mail, return
receipt requested, postage prepaid (b) one (1) Business Day after being sent via
a reputable nationwide overnight courier service guaranteeing next business day
delivery, (c) on the date of delivery if delivered personally, or (d) if by
facsimile, upon written confirmation of receipt by facsimile, in each case to
the intended recipient as set forth below:

 

  (a) if to the Company, addressed as follows:

HC2 Holdings, Inc.

460 Herndon Parkway,

Suite 150,

Herndon, VA 20170

Attention:    Andrea L. Mancuso

Facsimile:    (703) 650-4295

with copies (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Attention:    Jeffrey D. Marell

Facsimile:    (212) 757-3990

 

  (b) if to the Caspian Purchasers, to them at:

c/o Caspian Capital LP

767 Fifth Avenue, 45th Floor

New York, New York 10153

Attention:    Richard A. Holahan

Phone:    (212) 826-7539

Email:     rick@caspianlp.com

 

  (c) if to the Imperial Purchaser, to it at:

Long Ball Partners, LLC

c/o Imperial Capital Asset Management, LLC

2000 Avenue of the Stars, 9th Floor South

Los Angeles, California 90067

Attention: Mark Martis

Phone: (310) 246-3674

Fax: (310) 246-3667

Email: mmartis@imperialcapital.com

 

45



--------------------------------------------------------------------------------

Any party may change the address to which notices, requests, consents or other
communications hereunder are to be delivered by giving the other parties notice
in the manner set forth in this Section 12.3.

12.4 Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

12.5 Governing Law; Jurisdiction; WAIVER OF JURY TRIAL.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, regardless of the laws that might otherwise
govern under applicable principles of conflicts of law thereof.

(b) Each of the parties hereto irrevocably (i) agrees that any legal suit,
action or proceeding brought by any party hereto against arising out of or based
upon this Agreement may be instituted in any United States federal court or
New York State court located in the Borough of Manhattan in The City of New York
(a “New York Court”), (ii) waives, to the fullest extent it may effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any such proceeding and (iii) submits to the non-exclusive jurisdiction of a
New York Court in any such suit, action or proceeding.

(c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY
PURCHASER OR THE COMPANY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

12.6 Specific Performance. The parties hereto agree that the obligations imposed
on them in this Agreement are special, unique and of an extraordinary character,
and that irreparable damages for which money damages, even if available, would
not be an adequate remedy, would occur in the event that the parties hereto do
not perform the provisions of this Agreement in accordance with its specified
terms or otherwise breach such provisions. The parties acknowledge and agree
that the parties shall be entitled to seek an injunction, specific performance
and other equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which they are entitled, at law or in equity; and the parties
hereto further agree to waive any requirement for the securing or posting of any
bond or other security in connection with the obtaining of any such injunctive
or other equitable relief. Each of the parties agrees that it will not oppose
the granting of an injunction, specific performance and other equitable relief
as provided herein on the basis that (x) either party has an adequate remedy at
law or (y) an award of specific performance is not an appropriate remedy for any
reason at law or equity.

 

46



--------------------------------------------------------------------------------

12.7 Delays or Omissions; Waiver. No delay or omission to exercise any right,
power, or remedy accruing to a party upon any breach or default of another party
under this Agreement shall impair any such right, power, or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. No
waiver of any term, provision or condition of this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or be
construed as, a further or continuing waiver of any such term, provision or
condition or as a waiver of any other term, provision or condition of this
Agreement. Any agreement on the part of a party or parties hereto to any waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such party or parties, as applicable. Any delay in exercising any right under
this Agreement shall not constitute a waiver of such right.

12.8 Fees; Expenses.

(a) Except as set forth in this Section 12.8, all fees and expenses incurred in
connection with the Transaction Agreements and the transactions contemplated
hereby and thereby shall be paid by the party or parties, as applicable,
incurring such expenses whether or not the transactions contemplated hereby and
thereby are consummated.

(b) The Company shall reimburse the Caspian Purchasers for up to $10,000 of
reasonable out-of-pocket costs and expenses of the Caspian Purchasers and their
advisors incurred in connection with their due diligence of the Company and its
Subsidiaries, negotiation and preparation of the Transaction Agreements and
participating in the transaction contemplated by the Transaction Agreements. The
Company shall reimburse the Imperial Purchaser for up to $10,000 of reasonable
out-of-pocket costs and expenses of the Imperial Purchaser and its advisors
incurred in connection with their due diligence of the Company and its
Subsidiaries, negotiation and preparation of the Transaction Agreements and
participating in the transaction contemplated by the Transaction Agreements. An
estimate of the fees and expenses of such advisors may be paid by wire transfer
to such advisor at the Closing by the Purchasers, the amount of such check or
wire transfer being deducted from the aggregate amount to be paid by such
Purchasers at the Closing for the Preferred Shares. In addition, the Company
shall pay all reasonable out of pocket costs and expenses of the Purchasers
incurred with respect to any subsequent amendments, approvals or modifications
associated with the transactions contemplated by the Transaction Agreements.

(c) The Company shall pay any and all documentary, stamp or similar issue or
transfer Tax payable in connection with this Agreement, the issuance of the
Preferred Shares at Closing and the issuance of the Conversion Shares.

12.9 Assignment. Except as otherwise provided herein, none of the parties may
assign its rights or obligations under this Agreement without the prior written
consent of the other parties, provided, however, that each Purchaser may assign
its right and obligations

 

47



--------------------------------------------------------------------------------

hereunder to an Affiliate of such Purchaser without the prior written consent of
the Company or any other Purchaser or in connection with a transfer of Preferred
Shares or Conversion Shares in accordance with Section 8 hereof with the prior
written consent of the Company (which consent shall not be unreasonably
withheld, delayed or conditioned); provided, further, that as a condition
precedent to such assignment (x) any such Affiliate shall assume, on a several
and not joint basis, all then continuing obligations of such Purchaser hereunder
pursuant to a written agreement reasonably acceptable to the Company, and (y) no
assignment and assumption shall relieve such Purchaser from any liability
hereunder; provided, further, that any assignment to an Affiliate shall only be
effective for so long as such Person remains an Affiliate of the applicable
Purchaser and the rights assigned to such Person shall cease to be of further
force and effect when such Person ceases to be an Affiliate of the applicable
Purchaser. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties to this
Agreement and their respective successors and permitted assigns. Any purported
assignment other than in compliance with the terms hereof shall be void ab
initio.

12.10 No Third Party Beneficiaries. Except for Sections 10 (with respect to
which all Indemnified Parties shall be third party beneficiaries) and 12.13
(with respect to which all Purchaser Representatives named therein shall be
third party beneficiaries), this Agreement does not create any rights, claims or
benefits inuring to any Person that is not a party hereto nor create or
establish any third party beneficiary hereto. Without limiting the foregoing,
the representations and warranties in this Agreement are the product of
negotiations among the parties hereto and are for the sole benefit of the
parties hereto. In some instances, the representations and warranties in this
Agreement may represent an allocation among the parties hereto of risks
associated with particular matters regardless of the knowledge of any of the
parties hereto. Consequently, Persons other than the parties hereto may not rely
upon the representations and warranties in this Agreement as characterizations
of actual facts or circumstances as of the date of this Agreement or as of any
other date.

12.11 Counterparts. This Agreement may be executed and delivered (including by
facsimile or electronic transmission) in any number of counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed an original, but all of which taken together shall constitute a
single instrument.

12.12 Entire Agreement; Amendments; Actions. This Agreement and the documents
and instruments and other agreements among the parties hereto as contemplated by
or referred to herein, including the Disclosure Schedule and the Annexes and
Exhibits hereto, constitute the entire agreement between the parties hereto
respecting the subject matter hereof and supersede all prior agreements,
negotiations, understandings, representations and statements respecting the
subject matter hereof, whether written or oral. No modification, alteration,
waiver or change in any of the terms of this Agreement shall be valid or binding
upon the parties hereto unless made in writing and duly executed by the Company,
on the one hand, and subject to the last sentence of this Section 12.12, the
Purchasers on the other hand. Notwithstanding anything to the contrary contained
herein, any consent, waiver, vote, decision, election or action required or
permitted to be taken hereunder by the Purchasers as a group, including with
respect to the immediately foregoing clause, shall require the approval of the
Requisite Holders, and after such approval, such decision shall be binding on
all Purchasers.

 

48



--------------------------------------------------------------------------------

12.13 Freedom to Pursue Opportunities. Each of the parties hereto expressly
acknowledges and agrees that: (i) the each Purchaser and each Purchaser
Representative has the right to, and shall have no duty (contractual or
otherwise) not to, directly or indirectly engage in the same or similar business
activities or lines of business as the Company or any of its Subsidiaries,
including those deemed to be competing with the Company or any of its
Subsidiaries; and (ii) in the event that the Purchaser or any Purchaser
Representative acquires knowledge of a potential transaction or matter (other
than to the extent knowledge of such transaction or matter was acquired by such
Person solely in their capacity as a director) that may be a corporate
opportunity for each of the Company and the Purchaser or any Purchaser
Representative, such Person shall have no duty (contractual or otherwise) to
communicate or present such corporate opportunity to the Company or any of its
Subsidiaries, as the case may be, and, notwithstanding any provision of this
Agreement to the contrary, shall not be liable to the Company or its Affiliates
for breach of any duty (contractual or otherwise) by reason of the fact that the
Purchaser, Purchaser Representative, directly or indirectly, pursues or acquires
such opportunity for itself, directs such opportunity to another Person, or does
not present such opportunity to the Company.

12.14 No Personal Liability of Directors, Officers, Owners, Etc. No director,
officer, employee, incorporator, shareholder, managing member, member, general
partner, limited partner, principal or other agent of any of the Purchasers or
the Company shall have any liability for any obligations of the Purchasers or
the Company, as applicable, under this Agreement or for any claim based on, in
respect of, or by reason of, the respective obligations of the Purchasers or the
Company, as applicable, under this Agreement. Each party hereby waives and
releases all such liability. This waiver and release is a material inducement to
each party’s entry into this Agreement.

12.15 Nature of Purchasers’ Obligations and Rights. The obligations of each
Purchaser under this Agreement or any Transaction Agreement are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement or any other Transaction Agreement. Nothing
contained herein or in any other Transaction Agreement, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any other Transaction Agreement. Each
Purchaser confirms that it has independently participated in the negotiation of
the transactions contemplated hereby and has been represented by counsel. All
rights, powers and remedies provided to the Purchasers under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative or exclusive, and the exercise or beginning of the exercise
of any thereof by any party shall not preclude the simultaneous or later
exercise of any other rights, powers or remedies by such party or any other
party.

[Remainder of the Page Intentionally Left Blank]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY: HC2 HOLDINGS, INC. By:  

/s/ Keith M. Hladek

  Name:   Keith M. Hladek   Title:   Chief Operating Officer

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

CASPIAN PURCHASERS MARINER LDC By:  

/s/ Richard D. Holahan, Jr.

  Name:   Richard D. Holahan, Jr.   Title:   Authorized Signatory
CASPIAN SELECT CREDIT MASTER FUND, LTD. By:  

/s/ Richard D. Holahan, Jr.

  Name:   Richard D. Holahan, Jr.   Title:   Authorized Signatory CASPIAN
SOLITUDE MASTER FUND, L.P. By:  

/s/ Richard D. Holahan, Jr.

  Name:   Richard D. Holahan, Jr.   Title:   Authorized Signatory CASPIAN HLSC1,
LLC By:  

/s/ Richard D. Holahan, Jr.

  Name:   Richard D. Holahan, Jr.   Title:   Authorized Signatory SUPER CASPIAN
CAYMAN FUND LIMITED By:  

/s/ Richard D. Holahan, Jr.

  Name:   Richard D. Holahan, Jr.   Title:   Authorized Signatory

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

CASPIAN SC HOLDINGS, L.P. By:  

/s/ Richard D. Holahan, Jr.

  Name:   Richard D. Holahan, Jr.   Title:   Authorized Signatory

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IMPERIAL PURCHASER LONG BALL PARTNERS, LLC By:   Imperial Capital Asset
Management, LLC, its Managing Member By:  

/s/ Mark Martis

  Name:   Mark Martis   Title:   Chief Operating Officer

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Annex A

Convertible Preferred Stock Shares and Purchasers

 

Purchaser

   Shares      Type      Share Purchase Price  

Caspian Purchasers

        

Mariner LDC

     355.511         Convertible Preferred Stock       $ 355,511.00   

Caspian Select Credit Master Fund, Ltd.

     7,444.150         Convertible Preferred Stock       $ 7,444,150.00   

Caspian Solitude Master Fund, L.P.

     306.381         Convertible Preferred Stock       $ 306,381.00   

Caspian HLSC1, LLC

     860.093         Convertible Preferred Stock       $ 860,093.00   

Super Caspian Cayman Fund Limited

     390.697         Convertible Preferred Stock       $ 390,697.00   

Caspian SC Holdings, L.P.

     643.168         Convertible Preferred Stock       $ 643,168.00   

Imperial Purchaser

        

Long Ball Partners, LLC

     4,000.00000         Convertible Preferred Stock       $ 4,000,000.00      

 

 

       

 

 

 

TOTAL:

     14,000          $ 14,000,000      

 

 

       

 

 

 



--------------------------------------------------------------------------------

Exhibit A

Form of Certificate of Designation

[see attached]



--------------------------------------------------------------------------------

Exhibit B

Form of Second Amended and Restated Registration Rights Agreement

[see attached]